Exhibit 10.61
 
Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as
amended.  Omitted information has been replaced with asterisks.
   
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010



Customer (the "Customer")
 
Site (the "Site")
Adana Application and Research Center of Baskent University
 
The Radiotherapy Center of Kisla Health Campus of Baskent University
Dadaloglu Mah. 39. Sok. Yuregir
 
 Kazim Karabekir Mah. 4227 Sok. No:37
Adana, Turkey
 
Adana, Turkey



Supplier (the "Supplier")


Elekta Instrument AB (556492-0949)
Kungstensgatan 18
Box 7593
103 93 Stockholm
SWEDEN
Phone: +46 8 587 254 00
Fax: +46 8 587 255 00


Definitions
Unless stipulated otherwise in this Cover Page, the terms of, and the
definitions used in, the General Terms and Conditions attached to this Agreement
as an exhibit shall apply to this Cover Page.


Background
Supplier is pleased to submit the following offer to sell/license the services,
hardware and/or software described in the Scope of Supply (collectively referred
to as the “Deliverables”) at the prices and terms stated in this Agreement. The
sale and delivery of the Deliverables shall be made through Revenue Sharing,
including a guaranteed payment from the Customer to the Supplier during the
Revenue Sharing Term. For the sake of clarity, there will be two separate
Revenue Sharing Terms, one for each of the Leksell Gamma Knife® 4 and the Elekta
Axesse® (together the “Devices”).


This offer is valid until thirty (30) days from date of issuance as indicated
above and no agreement shall exist between the Customer and Supplier (jointly
referred to as the “Parties” and each a “Party”) until this Agreement is signed
by both Parties.


Contract Price and Payment Terms
The Customer shall as Contract Price for the Deliverables share with the
Supplier in equal parts the Total Invoice Amount generated through Procedures on
each of the Devices (the “Revenue Sharing”), in accordance with the terms and
conditions set out in this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010



Revenue Sharing
Supplier and the Customer shall share the Total Invoice Amount generated through
Procedures on each of the Devices in accordance with the terms and conditions of
this Cover Page and as specified in Exhibit A “Special Provisions for Revenue
Sharing”.


Percentage:
Supplier is entitled to * of the Total Invoice Amount collectible by Customer
from Procedures performed at the Site with each of the Devices as a Usage Fee.
   
Payment:
Payment of the Usage Fee shall be made by swift transfer to Supplier within
thirty (30) days after Customer has reported the Procedures performed the
preceeding month.
   
Minimum Requirement:
As a minimum requirement for the Elekta Axesse®, Supplier shall, during the
Revenue Sharing Term, receive monthly payments from the Customer with at least
an amount of *. For the sake of clarity, the payment of this Minimum Amount does
not affect the revenue sharing of the Total Invoiced Amount for the Leksell
Gamma Knife® 4 and shall thus be paid by the Customer to Supplier regardless of
the Usage Fees payable for the Leksell Gamma Knife® 4.
   
Insurance:
Customer shall, during the Revenue Sharing Term keep the following insurance
policy’s in effect:
 
a)
all risk and hazard insurance policy covering each of the Devices, in the amount
of * for the Leksell Gamma Knife® 4, and * for the Elekta Axesse®; and
 
b)
public liability insurance policy concerning the operation of the Devices.
Insurance amount not less than 10,000,000 USD per occurrence and 10,000,000 USD
per year.



Securing of Guaranteed payments
:
Customer shall within 14 days of signature of this Agreement, as a security for
payment of the Usage Fee, provide Supplier with an irrevocable Letter of Credit
from a bank acceptable to the Supplier, in an amount of *, or another form of
payment guarantee that is acceptable to the Supplier (in writing) in the amount
of *.  In the case of a Letter of Credit, it shall correspond to the form in
Exhibit G, and must be acceptable to the Supplier.



 
In the event the Customer is unable to supply a Letter of Credit or another form
of guarantee that is acceptable to the Supplier (Supplier accepts to Customer in
writing) as described and according to the terms above, this contract shall
become null and void.

 
Revenue Sharing Term
The Revenue Sharing Term shall be five (5) years for each of the Devices, with
commencement upon the date of the performance of the first Procedure with each
of the Devices respectively. For the sake of clarity, there will be two separate
Revenue Sharing Terms, one for each of the Devices, each Revenue Sharing Term
starting upon the date of the performance of the first Procedure with each of
the individual Devices.


[logo.jpg]
[logo1.jpg]

 
Page 2 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Software
The license fee for the Software accompanying the Hardware is included in the
Contract Price and there shall be no additional license fee beyond the Contract
Price.


Hardware and Software Maintenance and Support Service Fee
The Hardware and Software Maintenance and Support Service Fees for the duration
of the Revenue Sharing Terms are included in the Contract Price.


The Services shall commence upon the expiry of the Warranty Period.


[logo.jpg]
[logo1.jpg]

 
 
Page 3 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Hardware Requested Delivery Date.
The Requested Delivery Date is to be determined, but the Supplier agrees to make
best reasonable efforts for installation in early 2011.
Supplier will issue a project plan setting out a more detailed timetable (the
"Timetable"), which will become binding to the parties.


Framework Agreement
This Agreement may operate as a framework agreement pursuant to which the
Customer may place subsequent orders for Deliverables. In order to record any
future orders against this Agreement the parties shall enter into a new Cover
Page which will detail the Deliverables licensed/purchased, the price and shall
reference this Agreement and the applicable Exhibits and each new Cover Page
shall constitute an order (“Order”).


THIS AGREEMENT INCLUDES THIS COVER PAGE AND THE EXHIBITS ATTACHED TO THE COVER
PAGE ALL OF WHICH ARE INCORPORATED INTO THIS AGREEMENT BY REFERENCE. IN THE
EVENT OF ANY CONFLICT AMONG THE TERMS OF THE COVER PAGE AND ANY EXHIBIT HERETO,
THE CONTRACT DOCUMENTATION SHALL, UNLESS OTHERWISE SET OUT IN THIS AGREEMENT, BE
GIVEN THE FOLLOWING ORDER OF PRECEDENCE:
(a) 
COVER PAGE.

(b) 
EXHIBITS, IN THE ORDER OF ATTACHMENT.

 
BASKENT UNIVERSITY
ELEKTA INSTRUMENT AB
   
Signature: /s/ Ali Haberal
Signature: /s/ Raymond Rau
   
Name: Ali Haberal
Name: Raymond Rau
   
Title: Prof. Dr. Medical Director
Title: V.P.
   
Date: 25-8-2010
Date: 25-8-2010



[logo.jpg]
[logo1.jpg]

 
 
Page 4 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
EXHIBIT A
SCOPE OF SUPPLY
 
Stereotactic Equipment


904127     Leksell Neuro Generator


A1410-03 Electrode kit


1008174  Multipurpose Arc kit


A1200-04 LSS Clamp


A2425-01 Backlund biopsy kit complete.
 
Leksell Gamma Knife® 4
 
Standard delivery - Leksell Gamma Knife® 4
 
Qty
 
Description
 
Article no
         
1
 
Leksell Gamma Knife® C with factory integrated trunnion adapters
 
912800
2
 
Leksell® Coordinate Frame™ LGK C Kit with Insulated Posts
 
916354
1
 
Leksell GammaPlan® System
 
In BOM
1 pair
 
Y/Z slides
 
902623
1 pair
 
Curved fixation posts
 
907998
1
 
Scull scaling instrument
 
A0202-01
1
 
Radiation phantom with cassettes
 
A0202-02
1
 
QA film holder
 
A0202-04
1
 
CT indicator
 
A0800-11
1
 
MR indicator
 
A0820-07
1
 
X-ray indicator
 
A0860-04
1
 
CT adapter
 
A0400-04



[logo.jpg]
[logo1.jpg]

 
 
Page 5 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1
 
CT table fixation
 
A0401-XX
1
 
MR adapter
 
A0420-XX
1
 
X-ray adapter and support
 
A0440-XX
1 box
 
X-ray pen
 
901593
2
 
LSS spare part kit
 
50160-04
1
 
System start
 
970922
4 spac.
 
Clinical training
 
903676
1
 
60Co sources (if specified in contract)
 
901863
   
Cobalt loading (if specified in contract)
 
N/A
   
Site planning
 
N/A
   
Installation and commissioning
 
N/A



[logo.jpg]
[logo1.jpg]

 
 
Page 6 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Leksell Gamma Knife® - Radiation system

 
Radiation unit
With radiation shielding doors and primary collimator system
 
Covers for radiation unit and couch
 
Collimator helmets
 
·
Complete helmet with 201 final collimators, beam diameter 4 mm at focal point

 
·
Complete helmet with 201 final collimators, beam diameter 8 mm at focal point

 
·
Complete helmet with 201 final collimators, beam diameter 14 mm at focal point

 
·
Complete helmet with 201 final collimators, beam diameter 18 mm at focal point

 
·
Collimator plugs

 
·
98 full length collimator plugs

 
·
2 shortened collimator plugs

 
Fixation trunnion kit
 
·
1 set of fixation trunnions for manual coordinate frame fixation

 
·
1 set of adapters for trunnion fixation to collimator helmet

 
Electric cabinet
 
·
Electric cabinet with cabling

 
·
CUSS - central unit and safety system electronic board, circuit breakers, motor
driver and cabling

 
·
LGK-CU software

 
·
Medical UPS

 
Operator area
 
·
19" Office cabinet

 
·
Mini keyboard and wireless mouse

 
·
Operator console with patient and operator audio/video, power supply, opto
insulators, cabling and connectors

 
·
Flat screen monitors

 
·
Office UPS

 
MCU kit
 
·
MCU PC with I/O, CAN boards



[logo.jpg]
[logo1.jpg]

 
 
Page 7 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
 
·
MCU software

 
Treatment couch
 
·
Sliding and height adjustable mattress

 
·
Hand control for treatment setup and initialization procedure

 
Helmet changer
For collimator helmet change procedure. Operated via the integrated hand
control.
 
Helmet trolleys
For storage of collimator helmets. Includes drawer for storage of tools and
collimator plugs
 
Tool storage cabinet
Drawers for storage of Automatic Positioning System™ mechanical units, tools,
frame accessories, trunnions, phantoms, etc.
 
On-site spare part kit
Limit switches, helmet screws, microphone, circuit boards, fuses, etc.
 
Tools
Helmet test tool
Helmet adjustment ring
Miscellaneous tools
 
Document set
Installation and supplementary documents
 
·
2 instructions for use

 
·
2 emergency routines

 
·
Signs and labels

 
Leksell® Coordinate Frame LGK C Kit with Insulated Posts
A complete coordinate frame kit for Leksell Gamma Knife® C including Insulated
Fixation Posts and Titanium Fixation Screws. The Leksell® frame is an
unsurpassed 3D reference and positioning system for imaging, stereotactic
neurosurgery and GK surgery.


[logo.jpg]
[logo1.jpg]

 
 
Page 8 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Y/Z slides
1 set of Y/Z slides for coordinate setting in trunnion treatment
 
Curved fixation posts
1 set of anterior curved posts for improved reach for certain deep lesions
 
Scull scaling instrument
For measurement of scull shape for Leksell GammaPlan® modeling
 
Radiation phantom with cassettes
Dosimetry phantom for Leksell Gamma Knife®
 
QA film holder
For radiation focus film measurement
 
CT indicator
Fiducial box for CT imaging procedure
 
MR-Indicator for Frame Model G
Leksell® MR Indicator is used during MR scanning for target localization in
stereotactic neurosurgery and radiosurgery. Leksell® MR Indicator is part of
Leksell Stereotactic System®.
 
X-ray indicator
Fiducial box for angiography imaging procedure
 
CT adapter
Fixating the stereotactic frame to the CT table fixation
 
CT table fixation
Fixating the CT adapter to specified CT table.


[logo.jpg]
[logo1.jpg]

 
 
Page 9 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
MR adapter
Fixating the stereotactic frame to specified MR table.
 
X-ray adapter and support
Fixating the stereotactic frame to specified angiography table.
 
X-ray pen
For drawing on film, box of 12 pens.
 
LSS spare part kit
On-site spare part kit for Leksell Stereotactic System®.
 
System start
On-site application training with Gamma Knife experienced neurosurgeon and/or
radiation physicist.
 
Clinical training
Gamma Knife® Surgery training arranged by Elekta. Treatment indications,
technique, literature, etc., 5-7 days depending on site.
 
Cobalt sources
 
60Co loading
 
Loading service using Elekta loader with certified personnel.
 
Site planning
Site visit and survey by Elekta service staff for complete site planning.
 
Leksell GammaPlan®
 
1 
Standard LGP for LGK 4

 
Includes one (1) Leksell GammaPlan® (LGP) license for creating new treatment
plans for Leksell Gamma Knife® 4, B or C .This main license allows the addition,
management and storage of an unlimited number patient records and treatment
plans. LGP also allows the visualization of treatment plans created at other LGK
units.


[logo.jpg]
[logo1.jpg]

 
 
Page 10 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1
XtndX

Set containing;
- 1 universal XtndX trunnion in stainless steel for X coordinates 38 < X < 162
- 1 XtndX Y-slide in stainless steel
- 1 long XtndX Z-slide in stainless steel for Z coordinates 15 < Z < 90
- 1 short XtndX Z-slide in stainless steel for Z coordinates 90 < Z < 155
- 8 set of locking pieces and screws for Z slide
- 2 set of locking pieces and screws for Y-slide
- 1 Instruction for Use
 
1 
Spare part kit for XtndX

Set containing;
- 16 spare screws and 8 locking pieces for Z slides.
- 4 spare screws and 2 locking pieces for Y-slide.


[logo.jpg]
[logo1.jpg]

 
 
Page 11 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Technical specification - Leksell Gamma Knife® 4

 
Dimensional data
 
Overall length including covers
4640 mm
Overall width including covers
2000 mm
Overall height
1935 mm
Total weight, approximate
20,000 kg
Maximum load on couch
180 kg
   
Radio-physical data1
 
Total 60Cobalt activity
< 6600 Ci (2.44 x 1014 Bq )
Single source activity deviation
< 10% of average source activity
Dose rate measured in calibration conditions
> 3 Gy/min
Number of 60Cobalt sources
201
   
1 Not applicable for LGK Upgrade to Model 4 without reloading
   
Accuracy data
 
Mechanical isocenter radius
< 0.3 mm
Helmet positioning accuracy
< 0.1 mm
Total radiophysical accuracy
< 0.5 mm
Treatment timer
< 0.2 %
   
Electrical data
 
Power consumption, approximate
1.6 kVA
Mains power supply (switched)
120 (+/-10%) V AC, 50-60 Hz, 20 A 230 (± 10%) V AC,
 
50-60 Hz, 10 A
 
100 (± 10%) V AC, 50-60 Hz, 20 A
Video system
PAL, NTSC

 
[logo.jpg]
[logo1.jpg]

 
 
Page 12 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Standards and approvals

--------------------------------------------------------------------------------

EN/IEC 60601-1: Medical Electrical Equipment - General Requirements for Safety.
EN/IEC 60601-1-2: Collateral Standard: Electromagnetic Compatibility.
UL 2601: Medical Electrical Equipment - General Requirements for Safety.
CAN.CSA-C22.2 No 601.1-M90: Medical Electrical Equipment, Part 1: General
Requirements for Safety.
 
EMC 

--------------------------------------------------------------------------------

Potential electromagnetic or other interference between the equipment and other
devices can occur even though the device fulfills the legal requirements. To
avoid such problems the possible interfering equipment could be removed from the
treatment room or placed somewhere else in the room. The user should take extra
care if the patient uses a pacemaker or similar device.
 
Interconnecting requirements 

--------------------------------------------------------------------------------

All interconnected equipment must be connected to the system in accordance with
the requirements of IEC/EN 60601-1-1. All equipment placed inside the patient
area must fulfill the requirements in IEC/EN 60601-1. All other interconnected
equipment must fulfill applicable safety standards e.g. IEC/EN 61010-1 and
IEC/EN 60950.
 
Declaration of conformity 

--------------------------------------------------------------------------------

The device complies with the requirements of the Medical Device Directive
93/42/EEC.
The product is marked with the CE mark.


[logo.jpg]
[logo1.jpg]

 
 
Page 13 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Elekta Axesse® system
Qty 
Description

 
1 
Elekta Axesse™ - Image Guided Stereotactic Treatment Management System

Elekta Axesse™ is a system optimized for and exceeding the exacting clinical
demands of frameless stereotactic radiosurgery and radiation therapy, at the
same time ensuring maximum patient throughput.
 
Elekta Axesse™ incorporates the latest technology in planning, imaging and
delivery capabilities to bring to the market the ultimate system for image
guided stereotaxy.
 
Elekta Axesse™ unique capabilities include true 3D imaging which gives target
and critical structure visualization at the time of treatment and enables 6D
remote robotic automatic position corrections. The integrated, high- resolution
beam shaping supported by sophisticated planning and IMRT and VMAT delivery
techniques ensures increased target conformance, while streamlined workflow,
patient management and dose verification capabilities optimize the clinical
process.
 
1 
Elekta Axesse™ Patient Positioning

 
This comprehensive package enables the highly accurate robotic positioning with
six degrees of freedom of patients for image-guided, stereotactic treatment
anywhere in the body.
 
Accurate targeting and critical structure avoidance is enabled by the image
guided workflow and further enhanced by the automatic 6 dimensional correction
capability of the integrated patient support system.
 
This package includes:
 
·
The robotic automatic patient table enabling 6 degrees of freedom (x, y, z,
roll, pitch and yaw) with sub-millimeter positioning accuracy.

 
·
Carbon fiber table top with a lengthening extension, Head and Neck extension and
indexing bars. Newest generation of carbon fiber couchtop significantly reduces
appearances of artifacts

 
·
Infrared tracking system to move the table into the exact position and for
validation of the patient position. Easy to use graphical user interface and a
new generation infrared camera system.

 
·
Installation of the table, camera system and software.



[logo.jpg]
[logo1.jpg]

 
 
Page 14 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1 
Elekta Axesse™ - Patient Immobilization

The head and body immobilization devices provide comfortable and stable support
for the patient. This is vital for stereotactic image guided workflow in
ensuring the target and critical structures are correctly aligned to the dose
distribution at the start and throughout the subsequent radiation delivery.
 
This package includes:
 
·
Body Immobilization with 5 vacuum bags suitable for thorax, pelvis and whole
body. The immobilization can be indexed to the tabletop. The system is
compatible with CT and MRI imaging techniques. Dual vacuum technology provides
maximum intra-treatment patient stability.

 
·
Non-invasive and re-locatable cranial/head-and-neck immobilization with patient
specific vacuum mouthpiece fixation. Unique vacuum technology ensures secure
immobilization and reliability.

 
·
Vacuum pump.

 
1 
Elekta Axesse™ - IMPAC MOSAIQ for Integrated Treatment Management

The IMPAC Integrated Treatment Management System ensures efficient and
streamlined use of the Elekta Axesse™ system, assisting the user in all aspects
of the image guided stereotactic workflow process.
 
This system is powered by SYNERGISTIQ that integrates MOSAIQ and the image
guided XVI software into a consolidated and synchronized user interface.
 
Key Features of the IMPAC Integrated Treatment Management System for Elekta
Axesse™ include:
MOSAIQ:
 
·
Facilitates the generation of complex treatment prescriptions and supports the
automatic setup, recording and verification of imaging and radiation treatment
delivery.

 
·
Automates appointment scheduling and optimizes resource allocations to
streamline workflow.

 
·
Supports the transfer of data and reference images from the Elekta Axesse™
treatment planning system.

 
·
Supports the integration of reference, portal and IGRT images into the setup and
verification process, streamlining image workflow.

 
·
Enables on-line review of medical images by providing tools that allow the
physician to approve modify or reject and image and automatically communicate
changes to the radiation therapist at the point of care.



[logo.jpg]
[logo1.jpg]

 
 
Page 15 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
SYNERGISTIQ:
 
·
Coordinated patient selection between the MOSAIQ software and the volumetric
image acquisition device, eliminating the need for additional keyboards, mice,
and keystrokes.

 
·
Streamlines the VolumeView™ acquisition process as information from the MOSAIQ
is used to automatically setup the acquisition device including patient
selection, reference data and pre-set selection.

 
·
Automatically stores the Couch Corrections derived from the Reference CT/
VolumeView™ 3D-image registration as part of MOSAIQ to allow for trending and
analysis via MOSAIQ Setup Intelligence.

 
·
Automatically stores acquired VolumeView™ images in MOSAIQ.

 
·
VolumeView™ Images as well as the Reference CT and the registration that was
performed at the time of treatment are integrated with the patient medical
record and are available for review via MOSAIQ Image Enabled Electronic Chart
throughout the department.

 
·
Provides a single user interface for all interactions with MOSAIQ, Elekta
Axesse™ Control Console, and volumetric image acquisition device utilizing only
one monitor, one keyboard, and one mouse.

 
·
The acquisition of a VolumeView™ image triggers the capture of the user-defined
code for billing or utilization analysis.

 
·
Incorporates within the GUI the real time MLC display.

 
·
Supports input of images in DICOM 3 and DICOM RT format

 
Training is provided by IMPAC- trained MOSAIQ experts who can provide users with
specialized knowledge, which they can apply with confidence on the job.
 
1
Elekta Axesse™ - Stereotactic treatment delivery with full image guidance

The Elekta Axesseo image guided stereotactic treatment delivery accelerator
provides proven high conformance dose delivery through fine resolution beam
shaping in conjunction with a suite of sophisticated treatment delivery
techniques and sub-millimeter accuracy using the latest in image guided
technology.
 
Building on Elekta’s long experience in linear accelerator technology and
reputation in innovation the Elekta Axesse™  image guided stereotactic treatment
delivery accelerator provides:
 
Advanced digital linear accelerator with exclusive cover set design providing
6MV photon energies and the unique potential for up to 2 additional photon
energies and 7 electron energies.


[logo.jpg]
[logo1.jpg]

 
 
Page 16 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
The ability to treat non wedged, wedged, conformal, arc, IMRT, VMAT and
stereotactic fields.

 
Full field conformance, asymmetry and leaf interdigitation maximizes the beam
shaping ability with minimal penumbra.
Integrated high-resolution beam shaping ensuring maximum patient clearance.
 
Remote automatic table positioning in 3 as well as 6 degrees of freedom and
assisted set up from inside and outside the treatment room maximising clinical
workflow efficiency.
 
Advanced robotic image guided technology with 2D MV imaging and, 2D and 3D kV
imaging capability, supported by a suite of software tools that

 
-
enable fast and efficient integration of image guidance into the daily workflow

 
-
ensure the highest accuracy possible for IMRT, VMAT, radiosurgery and
stereotactic radiation therapy

 
-
enable clinicians to take full advantage of IMRT and VMAT dose delivery without
the need for implanted target surrogate markers, due to the high visualization
capability of all soft tissue structures, target volume and critical structure
position

 
-
fast acquisition of 2D or 3D kV images with the patient in the treatment
position, at the point of treatment for real tme modification

 
-
allows precise registration of the reconstructed image data with the historical
CT planning data as a non-invasive procedure

 
-
confident tracking of sophisticated treatments such as IMRT and VMAT, with fast
continuous, synchronized imaging

 
-
provides imaging and analysis options through Planar View (2D static imaging),
Motion View (2D sequence mode) and Volume View (3D Volumetric mode), imaging
modalities

 
-
DICOM CT export of images

 

 
-
Segmental (Breath Hold) VolumeView™

Provides the user with the ability to interrupt and restart VolumeView™
acquisitions using the Function Key Pad.
 
Supports 3D acquisition during breath-holding procedures by allowing the
acquisition of partial volumes for each separate breath hold, with subsequent
reconstruction a single 3D image.


[logo.jpg]
[logo1.jpg]

 
 
Page 17 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Intuity

 
-
3D Shaped Registration Region of Interest

The 3D Shaped Registration Region of Interest can be generated from any
structure imported from the Treatment Planning System, or created manually using
tools in the software.
 
This allows generation of a 3D registration volume which conforms to anatomical
structures.
 

 
-
3D Automated Seed Match Tool

This functionality employs an optimized 3D registration algorithm to register
implanted markers, providing fast, efficient registration without compromising
on 3D volumetric information.
 

 
-
Critical Structure Avoidance

Registration of a Clipbox and Shaped Registration Region of Interest.
 
Critical Structure Avoidance allows registration of two separate areas of
anatomy, utilizing both the Clipbox and the Shaped Registration Region of
Interest. XVI software will calculate the relationship of both areas of anatomy
to the proposed correction vectors and alert the user if the target has moved
closer to the critical structures due to anatomical changes. The user can then
choose to select a compromise between the two areas, or send the patient for
re-planning.
 
The Elekta Axesse™  Stereotactic Treatment Delivery Accelerator with full image
guidance includes:
 
 
·
Travelling wave-guide with 20 years warranty.

 
·
High power rapid tuning magnetron, with full 24 months warranty.

 
·
Treatment control system which manages all aspects of the Linac treatment
process providing processing, logging and optional recording facilities for all
pertinent Linac patient and machine data.

 
·
Treatment control system software for Elekta Axesse which supports VMAT and
Segmental, Dynamic and Dynamic Arc IMRT delivery

 
·
Integrated Auto-Wedge providing any wedge angles from 1 to 60 degrees.

 
·
Two in-room monitors mounted on both sides of the linac for easy of
accessibility.

 
·
Mechanical front pointer.

 
·
On board diagnostic mode for system calibration and on screen fault analysis.



[logo.jpg]
[logo1.jpg]

 
 
Page 18 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
 
·
Short shadow tray for shielding blocks.

 
·
Soft touch hand held controllers for linac and imaging equipment movement in the
treatment room.

 
·
Fine resolution integrated MLC utilizing the proven high resolution optical leaf
positioning system, which includes a field light projector, crosswire system and
camera, providing a fail-safe and precise beams-eye-view of actual leaf
position.

 
·
80 individually controlled 4mm leaves with a travel range of more than 21 cm for
each leaf with a maximum overall field size of 16 x 21 cm.

 
·
AutoCAL calibration software, tools and license providing improved calibration
and verification of many fundamental radiation and mechanical parameters, making
it easier and faster to set up and maintain the multileaf collimator for routine
IMRT clinical use.

 
Set of phantoms for ease of calibration and QA of the image guided technology.
Including:

 
·
Geometric Phantom  - specially designed to enable kV to MV isocenter alignment
and other calibration activities for the imaging system. Used in conjunction
with the specific associated software tools delivered with the system to enable
fast calibration of the kV to MV X-ray isocenter, and flex map calibration for
VolumeViewTM imaging

 
·
QA Phantom - for routine QA of the kV imaging system

 
·
Contrast Phantom - enables measurement of high resolution and contrast
resolution and other image quality parameters of the VolumeView™ images

 
·
2D Phantom - Image quality phantom use for 2D kV image quality to determine the
low contrast and spatial resolution of  2D kV images (PlanarView™ images)

 
·
Calibration phantom

 
kV imaging hardware including:

 
·
X-ray tube - 15/45kW dual focal spot, 0.4/0.8mm

 
·
Fan cooled

 
·
Thermal cut-out switch

 
·
Retractable X-ray tube support arm

 
·
40kW kV generator

 
·
Manual collimator facility, collimator field size facility and X-ray volume
Imaging filter

 
·
Image acquisition parameters selectable via XVI Workstation User Interface

 
·
41cm x 41cm Amorphous Silicon panel kV detector mounted on a robotic motorised
retractable arm, enables 25cm length  3D volume image data to be acquired in one
gantry revolution

 
·
Panel position for X-ray Volume Image acquisition

 
·
For VolumeView™ imaging module option - 3 Fields of View X-ray Volume Image
acquisition, small, medium, large.

 
·
High performance dual Processor PC for kV image acquisition, VolumeView™
reconstruction, and suite of imaging tools





[logo.jpg]
[logo1.jpg]

 
 
Page 19 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
PlanarView™ license

 
o
The PlanarView™ license enables the acquisition of static 2D kV images on the
XVI system. Images are displayed, and can be compared to a reference image.
Image annotation tools are available.

 
o
Reference images can be imported via DICOM.

 
o
Included are acquisition protocol templates for anatomically appropriate
acquisition parameter settings to control the X-ray generator.

 
o
In treatment room display of XVI settings.

 
MotionView™ license

 
o
The MotionView™ license enables the acquisition of 2D kV sequence images. These
images can be acquired to monitor organ motion over a specified period of time.
Images are then displayed as a movie loop series of images.

 
o
Included are acquisition protocol templates for anatomically appropriate
acquisition parameter settings to control the X-ray generator.

 
VolumeView™ License

 
·
The VolumeView™ license enables the acquisition of 3D fully isotropic Volume
images.

 
·
Included are acquisition protocol templates for anatomically appropriate
acquisition parameter settings to control the X-ray generator. They also Include
gantry rotation control, and settings for number of projections to be acquired
during 3D-volume acquisition.

 
·
Selectable Field of View includes Amorphous Silicon detector position and X-ray
collimator setting for 3D-volume acquisition.

 
·
Includes 3D-image reconstruction software.

 
·
Multi planar reconstructed image display, with easy 3D volume explore facility.

 
·
Image display tools, window level/width, Zoom.

 
·
DICOM CT, DICOM RT Image and Structure Set import, DICOM RT Plan import.

 
·
Reference image display.

 
·
Sophisticated Image registration tools, provide automatic image registration as
well as manual registration facility.

 
·
Isocenter display in volume display.

 
·
Reference image structures display overlay onto VolumeView™ image.

 
·
Relative table zero and correction vector display and record.

 
·
In room table zero and relative table position display and operation.

 
·
In treatment room display of XVI settings.

 
·
Image storage facility.

 
·
QA software for geometric calibration of kV to MV system.



[logo.jpg]
[logo1.jpg]

 
 
Page 20 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
2D MV imaging hardware including: 

 
·
Rigid and fully retractable slim line amorphous silicon detector panel on an
interlocked  retractable arm with automatic and manual movement control

 
·
PC for acquisition of MV images

 
Elekta Axesse Function Key Pad
 
The Function Key Pad provides the following features:
- MV Start, Interrupt and Terminate
- LED’s to indicate radition on / off status
- Linac Assisted Setup (ASU) - facilitating automatic gantry and diapragm
rotations
- Table ASU - facilitating automatic table translations and isocentric setup
- Imaging ASU - facilitating automatic remote retraction of the iViewGT™
detector
 
This Function Key pad has been ergonomically designed to ensure comfort during
prolonged ASU periods.
 
Elekta Axesse™ Operator gift set
 
Elekta Axesse™ Manual and associated documentation
 
1 
The Elekta Stereotactic Partnership

 
Elekta Axesse™ customers enter into a unique partnership with Elekta providing:
 
- Comprehensive training package to ensure the hospital team is confident in the
use of the Elekta Axesse™ system in supporting image guided, IMRT and frame-less
stereotactic techniques
- ‘All Elekta’ installation means you get access to many new functionalities 1st
- Support with your institutional marketing needs
- Opportunities to influence the development of stereotactic practice
- Opportunities to be guided onto the next rung of the stereotactic ladder
- Stereotactic user group
- Dedicated to advancing the practice of stereotactic treatments
- Meetings attended by Elekta CEO & Senior Management Team
- Research collaboration opportunities


[logo.jpg]
[logo1.jpg]

 
 
Page 21 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
The comprehensive training package includes:
 
Fast Clinical Start Up Course -
 
On-site Applications Training
A 10 day Applications Training course given on site for a maximum of 6 operators
of the Elekta Axesse o system.
This training course concentrates on the imaging and delivery system components
of Elekta Axesse o and how these can be used effectively in a clinical workflow.
 
Clinical Introductory Education Courses –
 
IGRT Clinical Training course for 3 people.
 
This prestigious 2-day introductory course addresses the principles of Image
Guided Radiation Therapy by sharing the knowledge of experienced practitioners
who have been working at the forefront of clinical protocol development within
this innovative advanced treatment discipline.
 
This education program has been developed for attendance by a multidisciplinary
team comprising 1 Clinician, 1 Physicist and 1 Radiographer (Therapist) per
institution.
 
The course will take place at an elite 4D Adaptive IGRT center of excellence. It
will be delivered by an equally multidisciplinary team drawn from the host's own
staff in order to meet delegate's specific needs.
 
Each delegate will be provided with the opportunity to both observe, and
participate in practical application of these advanced innovative techniques,
including imaging modalities (VolumeView™, PlanarView™, MotionView™) and
associated IGRT clinical workflows.
 
The course curriculum will cover each stage of the treatment process; planning,
X-ray Volume Image acquisition for verification, image review & registration and
decision and action protocols. This will enhance confident commencement of an
Image Guided program when delegates return to their own clinic.


[logo.jpg]
[logo1.jpg]

 
 
Page 22 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
All tuition fees, training materials including lunch, during the course are
covered, while travel and accommodation costs are not included.
 
This training will be available for up to 12 months from the acceptance date of
the Elekta Axesse o system.
 
IMRT Clinical Training Course for 2 people.
This 2-day course is held at a European Hospital in collaboration with Elekta.
The course is aimed at Radiation Therapist, Dosimetrists, and Physicists.
The objectives of this education program are to present the steps required to
implement segmental IMRT for routine treatment on Elekta Axesse.
Topics covered include:
Software structure overviews
Planning screen changes and additions
Functionality for IMRT treatment planning
Inverse planning overview
Planning protocols
Optimisation
Dose volume histogram tools
Workflow manager tool
 
This training will be available for up to 12 months from the acceptance date of
the Elekta Axesse o system.
 
Advanced Clinical Education Courses –
SBRT Clinical Training course for 3 persons
 
Advanced clinical training gives attendants the opportunity to increase their
competence within the Stereotactic field and to interact with other centers to
discuss various ways of fast-tracking a SRS/SRT program.
 
This 2-day course further enhances physicians’ knowledge of identifying cases,
planning and dosimetry, treatment delivery and monitoring of a successful
SRS/SRT program. The faculty includes experienced clinical experts, backed up by
Elekta Product and Application Specialists.


[logo.jpg]
[logo1.jpg]

 
 
Page 23 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
This training will be available for up to 18 months from the acceptance date of
the Elekta Axesse o system.
 
VMAT Clinical Training Course for 2 people.
This 2-day course is held at a European Hospital in collaboration with Elekta.
The course is aimed at Physicists, Dosimetrists, Radiation Oncologists and
Therapists.
The objectives of this education program are to present the steps required to
implement VMAT for routine treatment on Elekta Axesse.
Topics covered include:
Principles and practice of VMAT
Indications for VMAT vs. IMRT including case studies
Skill set for VMAT planner (hands-on)
Time required to plan (break-down)
Verification of planning system for VMAT
VMAT class solutions
Quality assurance protocols/procedures (hands-on)
Routine QA and Patient QA

 
This training will be available for up to 12 months from the acceptance date of
the Elekta Axesse system
 
1 
IQ Server Software

Foundation for the integrated EMR / Practice Management system. Includes patient
master index (PMI), internal and external directories, system utilities,
configuration libraries and barcoding capability.
 
1 
MOSAIQ

Image-Enabled Electronic Medical Record (EMR) including
 
core charting features - configurable Chart Navigator, Qwik Rx electronic
ordering, patient assessments, Word-based transcription generation, electronic
document management, and the ability to import medical images only if configured
with documents, ID photos, scanned images, and other electronic files for
incorporation into the EMR - as well as core reporting and process management
tools.


[logo.jpg]
[logo1.jpg]

 
 
Page 24 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1 
Crystal Reports 10 Developer Full Product OEM Edition English

 
1 
SQL licences for MOSAIQ Desktop server

SQL Server licence and media pack are required as a pre-requisite to install
MOSAIQ Desktop application software on the server.
 
1 
MOSAIQ Setup Intelligence

Positioning system that combines sophisticated on or off-line image registration
tools with the ability to capture, document and analyze positional shift
information resulting from setup variations in conventional IMRT and IGRT
delivery techniques. Includes image registration and analysis so support
quantitative comparisons between the reference image and the port film, storage
of image/shift information and comprehensive trend analysis.
 
1 
Connectivity to TPS or Virtual Sim (TBD)

Treatment Planning System (TPS) and Virtual Simulator connectivity supports the
import of the TPS plan and image information in DICOM format. The extent of the
information imported depends on the treatment planning system / Virtual
Simulator device and the type of interface.
 
1 
Elekta Axesse™  - Treatment Planning System

The Elekta Axesse™ Treatment Planning System specializes in stereotactic and
dynamic IMRT and VMAT treatment abilities. One main workstation is supplied with
software modules supporting stereotactic localization, conformal static and
rotational arcs, IMRT and VMAT for stereotactic and image guided radiation
deliveries, providing everything that is required by radiation oncology and
neurosurgery teams.
 
Multimodality image support also means that this treatment planning system can
offer registration and fusion of a range of images such as CT, MR, PET making it
a flexible and versatile tool for both disciplines.
 
Inverse planning provides field fluence optimization based on targets and
critical structures, and offers a simulated annealing algorithm (Fast Fourier
Transforms), which is fast and accurate, and ideally suited to the continuous
adjustments that are made to manually optimize the treatment plan.  The planning
system also provides multiple target optimization and a live display of 3D dose
clouds and DVHs during iteration.
 
Treatment planning of dynamic arc modulation and VMAT is driven by AMOA a unique
arc modulation optimization algorithm. This technique gives sharper dose
gradients and can be delivered faster than segmental delivery. This planning
system is able to facilitate the combination of intensity modulated field/arcs
with conformal field/arcs within the same treatment plan. The benefits of these
two techniques can be combined in this way to provide superior PTV coverage (no
loss in inhomogeneity) with optimized sparing of healthy tissue and organs at
risk.


[logo.jpg]
[logo1.jpg]

 
 
Page 25 of 55

--------------------------------------------------------------------------------

 
 
Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
The Elekta Axesse™ Treatment Planning system is designed in a very user-friendly
way. Its application is intuitive making it easy to learn and its simple GUI
helps ensure that it is a valuable and reliable tool for the entire radiation
oncology or neurosurgery team. It enables highly conformal and complex plans to
be performed in a split second, ensuring the maximum possible dose is delivered
to the target volume while minimizing the dose to surrounding critical
structures.
 
Software planning modules including:
 
- Import and registration of multi-modality image data
- Segmentation and contouring
- Stereotactic treatment planning and optimization
- Plan evaluation

 
These support the standard functionality of Elekta Axesse™ including IMRT and
VMAT.
 
1 
Elekta Axesse™ – Treatment Planning Workstation

A powerful workstation with multiple processors (minimum dual-processor and
quad-core) which shares a common environment with other Elekta planning systems.
 
The Elekta Axesse™ – Treatment Planning Workstation includes the following main
components:
 
- PC (Linux) workstation
- 19” TFT Flat Panel Display
- External DAT drive
- A4 Color laser printer
 
1 
10 MV Mid Energy Photon

 
1 
15 MV High Energy Photon

 
1 
6 MeV Electron Energy



[logo.jpg]
[logo1.jpg]

 
 
Page 26 of 55

--------------------------------------------------------------------------------

 


Exhibit 10.61


Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1 
8 MeV Electron Energy

 
1 
10 MeV Electron Energy

 
1 
12 MeV Electron Energy

 
1 
15 MeV Electron Energy

 
1 
18 MeV Electron Energy

 
1 
Aperture Plate Electron Beam Applicator 6 x 6 cm

Fitted with spring loaded touch guard, coded end frames and electrical
connection to linear accelerator.
The X-ray diaphragms are then set automatically to the optimum position.
A unique hook and latch mounting system enables easy and rapid attachment.
 
1 
Aperture Plate Electron Beam Applicator 10 x 6 cm

Fitted with spring loaded touch guard, coded end frames and electrical
connection to linear accelerator.
The X-ray diaphragms are then set automatically to the optimum position.
A unique hook and latch mounting system enables easy and rapid attachment.
 
1 
Aperture Plate Electron Beam Applicator 10 x 10 cm

Fitted with spring loaded touch guard, coded end frames and electrical
connection to linear accelerator.
The X-ray diaphragms are then set automatically to the optimum position.
A unique hook and latch mounting system enables easy and rapid attachment.
 
1 
SymmetryTM

4D Acquisition, In line Reconstruction and Registration
Symmetry provides acquisition and in line reconstruction of 4D volumetric data,
utilizing unique patented technology for sorting each projection image into a
phase based bin. This sorting occurs by reviewing the moving anatomy within the
projection images and calculating a respiratory trace directly from the internal
anatomy. No external surrogates are required in this process.


[logo.jpg]
[logo1.jpg]

 
 
Page 27 of 55

--------------------------------------------------------------------------------

 


Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
Following reconstruction, Symmetry includes an optimized workflow for
registration purposes. Each reconstructed phase of the respiratory cycle is
matched to a 3D reference image automatically. Following registration, the user
can review the results quickly and efficiently due to an optimized software
view. Correction vectors are automatically calculated to position the tumour in
either the average or the exhale position.
 
1 
CIRS Dynamic Thorax Phantom

 
Respiratory Motion Phantom

 
4D Phantom allows study of Symmetry functionality.

 
Motion can be performed in 3D dimensions, which allows simulation of both
rotational and translational target motion.

 
1 
QUASAR Respiratory Motion Phantom

 
Respiratory Motion Phantom

 
4D Phantom allows study of Symmetry functionality.
 
Motion can be performed in 1 dimension, which allows simulation of translation
target motion.

 
1 
Turbo starter kit for Elekta Axesse™

 
Ancillary equipment required for the installation and maintenance of any Precise
Digital Accelerator.
 
Comprising:
 
- Rotary vacuum pump
 
- Turbo molecular pump attachment for rapid pump down times and higher roughing
vacuum

 
1 
Las Vegas calibration phantom

 
The Las Vegas phantom is a device that is used to check image quality of a
portal imaging device at different megavoltage energies both at acceptance and
as part of the corrective maintenance procedure.
 
1 
Spares Kit Extended

 
An extended kit of spare parts for the Digital Accelerator.

 
[logo.jpg]
[logo1.jpg]

 
 
Page 28 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1 
Spares kit Beam Modulator™

 
1 
Precise Treatment Table - Spares Kit

 
1 
Kit of Spares for XVI

 
1 
Room Lasers, Green, Remote

 
Laser patient alignment system, Green lines with remote control adjustment.
 
Set of 4 Green Room lasers.
 
Comprising 3 crosshair and 1 line sagittal laser.
 
Featuring extremely fine lines (< 1mm), high precision adjustment at the
isocenter and easy to install, stable mounting bracket.

 
Inclusive of switchable (110v to 240v) Power Supply and universal main adaptor
and remote hand-held controller.

 
1 
Color CCTV and Intercom 220v

 
Color CCTV monitoring system with pan, zoom and tilt functions, 2 monitors and
control panel.
 
Intercom for patient and radiographer communication, includes a master and
remote station.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 29 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010

 
1 
Monaco Treatment Planning System – To be configured by Elekta for optimal
useability with Axesse.

 
1 
Water Chiller for Digital Accelerator

 
Closed Circuit Water Chiller. Provides cooling water for the SL Series heat
exchanger water circuit. The cooler uses Ozone friendly, "R134a" refrigerant gas
in line with the latest protocols and local regulations. Will operate with a
constant heat output to air of 12KW at 40 Celsius ambient air Temperature.
 
Comprising:
 
Water Chiller
   
Water Hose

 
[logo.jpg]
[logo1.jpg]

 
 
Page 30 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010



EXHIBIT
SPECIAL PROVISIONS FOR REVENUE SHARING
 
1. 
DEFINITIONS



The following terms used in this Exhibit (or in other parts of the Agreement)
shall have the meaning set forth below:


a)
Total Invoice Amount shall mean the gross revenue collectible by the Customer
for all Procedures with no deduction of any costs that are incurred by the
Customer. Total Invoice Amount shall include gross reimbursement obtainable from
relevant authorities, health, insurance or patient remittance for all Procedures
performed on all patients with use of the Devices and/or any part thereof. Any
and all taxes, fees or other costs that may be levied on such reimbursement
shall be payable by the Customer and not affect the Total Invoice Amount.

b)
Minimum Requirement shall mean such minimum amount as is set out in the Cover
Page payable by Customer to Elekta each month during the Revenue Sharing Term.

c)
Procedure(-s) shall mean a completed single patient treatment session performed
with any of the Devices. In case a patient is treated through fractionated
treatments, which are part of the same treatment, this will count as one
Procedure.

d)
Revenue Sharing Term shall mean such term, specified in the Cover Page, during
which revenue sharing, according to this Exhibit G shall take place.

e)
Usage Fee shall mean a monthly fee calculated as a percentage specified in the
Cover Page, of the Total Invoice Amount collectible by the Customer from the
Procedures performed during a particular month of the Revenue Sharing Term. The
percentage agreed is set out in the Cover Page.



All other capitalized terms set out herein shall have the meaning specified in
other parts of this Agreement.


2. 
REVENUE SHARING



The Customer shall as Contract Price for the Deliverables pay a monthly Usage
Fee to Supplier in accordance with the terms and conditions set out herein and
as specified in the Cover Page.


3. 
REVENUE SHARING TERM



The Customer shall pay Usage Fees to Supplier with commencement upon the
performance of the first Procedure with each of the Devices respectively and for
the remainder of the Revenue Sharing Term, as set out in the Cover Page.


4. 
REPORTING AND TIME OF PAYMENT



On the twenty-fifth (25th) day of each month during the Revenue Sharing Term,
the Customer shall deliver to Supplier (or to a third party according to
Supplier’s written instructions) a report which includes a list of patients
(identified by an identification number selected by the Customer) upon which a
Procedure has been performed during the preceding calendar month for each of the
Devices. The report shall also include, for each such patient, the indication
treated, the Total Invoice Amount collectible by Customer for the Procedure,
broken down by patient.


Within sixty (60) days of the date of the report, as specified above, Customer
shall pay the Usage Fees for all Procedures covered by the report in question to
Supplier, or as the case may be, the Minimum Amount as per clause 5 below. The
Customer shall bear the full responsibility for collecting all fees payable for
the Procedures. Payments due to Supplier shall thus be payable irrespective of
whether the Customer has invoiced or received reimbursement for the Procedures
in question.


All payments of the Usage Fee shall be made by swift transfer to Supplier in
Turkish Liras (TL), or exchanged at an interbank rate into USD or Euro at the
request of the Supplier, to a bank account designated by Supplier.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 31 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010



Remuneration and payments to Supplier are quoted exclusive of taxes (including
VAT or any other tax or duty that may be levied against the Devices). Customer
shall consequently be responsible for any taxies levied against the Devices or
governmental fees or assessments, however denoted, levied or based on this
Agreement or the use of the Devices, except for income taxes imposed on the
remuneration to Supplier. Supplier will also be responsible for and pay all and
any customs duties, port fees, and VAT imposed on or related to the Devices or
its importation or use.


5. 
MINIMUM REQUIREMENTS



Customer shall as a minimum monthly payment for the Elekta Axesse® pay the
Supplier an amount of * during the Revenue Sharing Term (the “Minimum Amount”)
for the Elekta Axesse®. This Minimum Amount shall be made regardless of how
many, if any, Procedures have been performed with the Elekta Axesse® and
regardless of the Total Invoice Amount received by the Customer for such month.
The Minimum Amount shall be paid by the Customer in accordance with clause 4
above. For the sake of clarity, the payment of this Minimum Amount does not
affect the revenue sharing of the Total Invoiced Amount for the Leksell Gamma
Knife® 4 and shall thus be paid by the Customer to Supplier regardless of the
Usage Fees payable for the Leksell Gamma Knife® 4.


6. 
AUDIT



Supplier (or any independent third party appointed by Supplier) shall have the
right to review and audit the financial records of the Customer and perform such
other investigations and inspections of the Customer’s records and the Equipment
as deemed necessary by Supplier in order to verify the calculation of Usage Fees
payable hereunder and proper insurance and maintenance of the Equipment.


7. 
OPERATIONAL COMMITTEE



Supplier and the Customer shall establish an operational committee (to consist
of one (1) representative of each party) which shall meet at lest once every six
months to discuss marketing and technical reimbursement issues.


8. 
LETTER OF CREDIT OR PAYMENT GUARANTEE



Customer shall within 14 days of signature of this Agreement, as a security for
payment of the Usage Fee, provide Supplier with an irrevocable Letter of Credit
from a bank acceptable to the Supplier, in an amount of *, or another form of
payment guarantee that is acceptable to the Supplier in the amount of *.  In the
case of a Letter of Credit, it shall correspond to the form in Exhibit G, and
must be acceptable to the Supplier.


In the event the Customer is unable to supply a Letter of Credit or another form
of guarantee that is acceptable to the Supplier (Supplier accepts to Customer in
writing) as described and according to the terms above, this contract shall
become null and void.



9. 
RETENTION OF TITLE, INSURANCE AND SECURITY INTEREST



Until full payment of the Contract Price is made, i.e. until the end of the
Revenue Sharing Term for each of the Devices, ownership title to Deliverables
shall not pass to the Customer and the Customer shall hold the Deliverables for
and on behalf of Supplier and shall store or otherwise keep the Deliverables in
a safe and proper manner and in such a way as clearly to indicate at all times
that the Deliverables is owned by Supplier.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 32 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010



During the Revenue Sharing Term the Customer shall exercise reasonable care and
diligence to keep the Devices in good working order and shall obtain and keep in
effect during the Revenue Sharing Term an all risk and hazard insurance policy
(including but not limited to fire, flood, theft, earthquake damage) covering
each of the Devices with loss payable to Supplier as its interests may appear.
Such loss payable clause shall include provision for not less than ten (10) days
prior notice being given to the loss payees prior to cancellation of the
insurance. Customer shall deliver to Supplier a policy or certificate of
insurance issued by the insurer evidencing such insurance. The policy shall be
with an insurance company acceptable to Supplier and in an insurance amount as
set out in the Cover Page.


If any of the Devices (or both as the case may be) is rendered unusable as a
result of any physical damage, Customer shall give Supplier immediate notice.
Supplier shall, in its sole discretion, determine, within thirty (30) calendar
days after such notice, whether the Device can be repaired. In the event that
Supplier determines that the Device can not be repaired, Supplier shall have the
option to elect either to terminate this Agreement, at no additional cost to
Supplier, or replace the Device at its expense. In either case the insurance
proceeds shall be payable solely to Supplier. In either case, the Revenue
Sharing Term shall be suspended and be extended by the amount of time that the
Customer was unable to perform Procedures, unless prematurely terminated.


The Customer shall not sell, pledge or mortgage (or in any other way subject to
any lien) the Devices without the prior written approval of Elekta.


In order to secure payment on any unpaid balance of the Usage Fee or any other
payments due to Supplier, Customer hereby grants Supplier a first priority
security interest in each of the Devices. Customer shall execute any documents,
which may be necessary or appropriate to perfect such security interest.


10. 
USE AND MAINTENACE



The Devices may not be removed from the Site. The Customer shall during the
Revenue Sharing Term operate the Devices in a safe and prudent manner and only
with qualified employees or physicians who are suitably skilled and adequately
trained for use of the Equipment. In addition thereto the Customer ensures that
staff shall be adequate to enable the Devices to be used for a minimum of five
(5) days per week during the Revenue Sharing Term.


The Customer undertakes to fulfill infrastructure and building services such as
heating, cooling, ventilation, hygiene requirements and physical conditions at
the Site.


The Customer shall during the Revenue Sharing Term maintain the Devices and
shall conclude a separate maintenance agreement with Supplier for such
maintenance. Such a maintenance agreement shall be concluded before the first
Procedure is performed with the Devices and on Supplier’s standard terms and
conditions for such agreements.


The Customer assumes full liability for injuries damages and loss in connection
with use of the Devices and shall indemnify and hold Supplier harmless from any
damages or and loss arising in connection with the use of the Devices. The
Customer undertakes to obtain public liability insurance policies concerning the
operation of the Devices in an amount as set out in the Cover Page and keep the
policies in effect during the Revenue Sharing Term.


11. 
REGULATORY



In addition to what is set out in this Agreement, any regulatory requirements
from the Turkish Atomic Energy Authority and expenses in relation thereto, shall
be fulfilled and borne by the Customer.


12. 
REMOVAL OF EQUIPMENT



Upon a termination of this Agreement during the Revenue Sharing Term in
accordance with the terms of this Agreement, Supplier shall have the right to
disassemble and remove each of the Devices from the Site. Customer shall upon
notice from Supplier give Supplier access to the Site and the Devices and shall
render Supplier all and any reasonable assistance on Site.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 33 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: July 29, 2010



All costs (excluding Supplier’s and Customer’s internal costs which shall be
borne by such party) in connection with the disassembly, removal and return of
the Devices to Supplier, shall be shared equally between Supplier and Customer.


13. 
ARBITRATION AND GOVERNING LAW



Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the Swiss Rules of International Arbitration of
the Swiss Chamber of Commerce in force on the date the Notice of Arbitration is
submitted in accordance with these Rules. The number of arbitrators shall be
one. The place of the arbitration shall be Geneva. The language to be used in
the arbitral proceedings shall be English.


This Agreement shall be governed by and construed in accordance with the laws of
Switzerland.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 34 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



EXHIBIT B
GENERAL TERMS AND CONDITIONS
 
B 1.         Definitions. The following terms used in this Agreement shall have
the meaning set forth below:
B 1.1 “Acceptance Test Protocol” means Supplier’s standard protocol and
procedure for testing and/or accepting delivery of the Hardware and/or Software,
as revised from time to time by Supplier.


B 1.2 “Affiliate(s)” means, with reference to a specified person or entity, any
person/entity that directly or indirectly controls or is controlled by or is
under common control with the specified person/entity.  The term “control” means
the direct or indirect ownership of a majority of the outstanding voting
securities of a corporate entity.


B 1.3 “Agreement” means the agreement between Supplier and the Customer relating
to the sale/license of the Deliverables, consisting of the Cover Page and all
exhibits attached thereto and/or incorporated herein by reference.


B 1.4 “Confidential Information” means any nonpublic information of a Party, in
oral, written, graphic or machine-readable form, including without limitation,
that which relates to medical information concerning patients and patient
records, trade secrets, research, product plans, products, inventions,
processes, designs, algorithms, source code, programs, business plans,
agreements with third parties, services, customers, marketing or finances, which
is designated as confidential or proprietary by the disclosing Party at the time
of disclosure, or which considering all the circumstances surrounding the
disclosure, ought reasonably to be understood by the receiving Party to be
confidential.


B 1.5 “Contract Price” means the price for the Hardware and/or Software as
specified in the Cover Page.


B.1.6 “Cover Page” means the document issued by Supplier containing Supplier’s
offer to the Customer, to which these General Terms and Conditions and all other
applicable exhibits are attached.


B 1.7 “Deliverables” means the Services, Hardware and/or Software listed on the
Cover Page and described in more detail in the Scope of Supply.


B 1.8 “Delivery” means the moment when Supplier fulfils its delivery obligation
under the applicable trade term with respect to Hardware.


B 1.9 “End-User” means the entity using the Hardware and/or Software at the
Site.


B 1.10 “Hardware” means any tangible property listed on the Cover Page and
described in more detail in the Scope of Supply.


B 1.11 “Installation” means any and all procedures and tasks that are specified
by Supplier to be performed by Supplier following the arrival of the Hardware
and/or Software at the Site.


B 1.12 “Lost Profit” means the Contract Price and/or the License Fee (if any)
for the remainder of the term of the license and/or the Service Fee (if any) for
the remainder of the term of the services, minus any amounts already paid by the
Customer to Supplier, minus the total costs that would have been incurred by
Supplier and its Affiliates in manufacturing, delivering and installing the
Deliverables at the Site or performing the Services and which Supplier can
reasonably avoid.


B 1.13 “Parties” means the Supplier and the Customer, and “Party” means any of
them.


B 1.14 “Payment Terms” means the terms of payment for the Deliverables as set
out in this Agreement.


B 1.15 “Scope of Supply” means the scope of supply attached to this Agreement as
an exhibit, specifying the Deliverables being purchased/licensed.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 35 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011

 
B 1.16 “Services” means the Hardware maintenance and support services and/or
Software maintenance and support services listed on the Cover Page and described
in more detail in the Scope of Supply.


B 1.17 “Software” means any software listed on the Cover Page and described in
more detail in the Scope of Supply.


B 1.18 “Third Party Products” means Deliverables not manufactured or made by or
directly on behalf of Supplier or any of its Affiliates.


B 1.19“Third Party Supplier” means the supplier of Third Party Products.


B 1.20 “Warranty Period” means the period/term of the warranty as defined in
section C 8.1 and/or C 8.3 in the Terms and Conditions for Hardware, D 5.1 in
the Terms and Conditions for Software and/or E 8.2 in the Terms and Conditions
for Services, as the case may be..


B 2.        Terms of Sale/License.
B 2.1 Pursuant to the terms and conditions contained in this Agreement, Supplier
agrees to sell/license and deliver the Services, Hardware and/or Software and
the Customer agrees to purchase/license and accept delivery of the Services,
Hardware and/or Software.


B 2.2 Partial shipments/deliveries shall be allowed unless otherwise agreed in
writing by the Parties.  Any failure by Supplier to provide Deliverables shall
not constitute grounds for terminating this Agreement but shall only to the
extent set out in this Agreement be a basis for terminating the Parties’ future
obligation with respect to the individual Deliverable so affected.


B 3.        Price and Payment Terms, Etc.
B 3.1 Unless otherwise agreed or set out in the Cover Page all payments shall be
due and payable within thirty (30) days of the date of invoice. Any price stated
in this Agreement is net and (unless otherwise expressly set out in this
Agreement) excludes any financing costs, letter of credit or bank guarantee
costs, sales tax, and any other taxes, dues, duties and any cost connected with
the Installation and use of the Deliverables.  Any price under this Agreement
shall be paid via cash, check, or bank wire transfer according to the
instructions noted on the face of the invoices.


B 3.2 The Customer shall not be entitled to deduct or set-off any amount of the
monies due to the Supplier in respect of this Agreement.


B 3.3. Customer shall, if requested by Supplier, open an irrevocable and
transferable letter of credit in favor of Supplier, issued by a bank acceptable
to Supplier and in a format acceptable to Supplier, securing any payment in
accordance with this Agreement.


B 4.        Customer’s Default.
B 4.1 If the Customer fails to make any of the payments by the due date thereof,
then Supplier shall give the Customer written notice of such failure and may
suspend all Services, licenses and Delivery.


B 4.2 If the Customer fails to make any payment within thirty (30) calendar days
after the date of Supplier’s notice referred to in section B.4.1, Supplier may
elect to terminate this Agreement by giving written notice of such termination
to the Customer.  Such termination shall be effective as of the date of such
termination notice and if the Deliverables have been delivered to the Customer,
Supplier shall be entitled, without prejudice to its other rights and remedies,
to enter the Site and remove and repossess and/or disable the Deliverables as
applicable.


B 4.3 In the event Supplier terminates this Agreement due to the Customer’s
breach, Supplier shall be entitled, without prejudice to its other rights and
remedies, to recover from the Customer an amount equal to Supplier’s Lost
Profit. This shall apply irrespective of whether the Deliverables have been
delivered or not.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 36 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



B 4.4 Any payment required to be made by Customer to Supplier which remains
unpaid after the date on which such payment is due shall bear interest at a rate
equal to the lesser of one and one-half percent (1.5%) per month, or fraction
thereof, or the maximum legal rate, as such rate may be adjusted from time to
time.


B 5.         Excusable Delays.
B 5.1 If the performance of this Agreement by or any obligation of either Party
hereunder is prevented, restricted or interfered with by reason of fire,
explosion, flood or other adverse weather condition, actual or threatened
terrorist attack, labor disputes or accidents affecting performance under this
Agreement, or war, mobilization, civil commotions, blockade, embargo or
sanction, or any law, regulation, ordinance or requirement of any government or
regulatory agency, or any other act whatsoever similar to those listed herein,
or any other circumstance beyond the reasonable control of a Party, then the
affected Party shall promptly notify the other Party of the resulting
difficulties, and any of the foregoing events shall excuse any performance
required under this Agreement (other than the payment of money) for the duration
of the events.


B 5.2 If either Party is prevented from performance of its obligations for a
continuous period in excess of six (6) months, the other Party may terminate
this Agreement forth­with on service of written notice upon the Party so
prevented, in that case neither Party shall have any liability to the other
except that rights and liabilities that accrued prior to such termination shall
continue to subsist.


B 6.         Acceptance Test Protocol.
B 6.1 To the extent applicable for the Hardware and/or Software, upon completion
of the Installation of the Deliverables (or part thereof), Supplier shall
perform the Acceptance Test Protocol and the Hardware and/or Software shall be
deemed to have been accepted by the Customer after the Acceptance Test Protocol
has been successfully completed. To evidence this, the Customer shall as soon as
possible thereafter sign a confirmation of the acceptance, which shall not be
unreasonably withheld, conditioned or delayed.  Any noncompliance revealed
during the performance of the Acceptance Test Protocol shall be remedied by
Supplier at the cost of Supplier, unless such noncompliance is attributable to
the Customer’s responsibility under this Agreement.  The Customer shall not run,
operate, or otherwise use the Hardware and/or Software until the Acceptance Test
Protocol has been successfully completed and the acceptance confirmed. If
Customer runs the Hardware and/or Software before such time, the Acceptance Test
Protocol shall be deemed to be successfully completed and the Customer shall be
deemed to have accepted the Hardware and/or Software.
 
B 7.
Exclusive Remedies; Disclaimer of Warranties; Limitation of Liability.

B 7.1 The Customer’s exclusive remedies and Supplier’s sole liabilities for
breaches of this Agreement and all matters relating to (directly or indirectly)
this Agreement and the subject matter hereof shall be limited to those
specifically provided for in this Agreement.


B 7.2 THE WARRANTIES PROVIDED IN THIS AGREEMENT ARE EXCLUSIVE AND GIVEN AND
ACCEPTED IN LIEU OF ALL OTHER WARRANTIES OF SUPPLIER OR ITS AFFILIATES WITH
RESPECT TO QUALITY, PERFORMANCE AND OPERATION OF THE DELIVERABLES, WRITTEN OR
ORAL, EXPRESSED OR IMPLIED.


B 7.3 ALL OTHER WARRANTIES OF SUPPLIER OR ITS AFFILIATES, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY, SATISFACTORY
QUALITY OR FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY EXPRESSLY DISCLAIMED AND
EXCLUDED.


B 7.4 CORRECTION OF NON-CONFORMITIES OR DEFECTS AS PROVIDED IN THIS AGREEMENT
SHALL BE CUSTOMER’S EXCLUSIVE REMEDY AND SHALL CONSTITUTE FULL AND FINAL
FULFILLMENT OF ALL LIABILITIES OF SUPPLIER, AND ITS AFFILIATES, WHETHER IN
WARRANTY, CONTRACT, NEGLIGENCE, STRICT LIABILITY, TORT OR OTHERWISE WITH RESPECT
TO THE DELIVERABLES.  IN NO EVENT SHALL SUPPLIER OR ANY OF ITS AFFILIATES BE
LIABLE FOR LOSS OF USE, LOSS OF DATA, REVENUE OR PROFIT OR ECONOMIC LOSS, OR FOR
ANY OTHER INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGE, WHETHER ARISING IN
CONTRACT OR TORT.  CUSTOMER AGREES THAT SUPPLIER’S TOTAL MAXIMUM LIABILITY FOR
DAMAGES, IF ANY, SHALL NOT EXCEED THE SUMS PAID TO SUPPLIER BY CUSTOMER FOR THE
INDIVIDUAL DELIVERABLE THAT IS SUBJECT TO THE LIABILITY. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 37 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011

 
B 8.         Permits, Etc.
B 8.1 The Customer shall obtain all licenses, permits or similar documents
required for Site preparation and/or Installation, possession, running and use
of the Deliverables and the Customer shall comply with all applicable laws,
regulations or recommendation for the importation, transportation, Installation,
possession, running and use of the Deliverables.  Upon Supplier’s request the
Customer shall submit to Supplier copies of any such licenses, permits or
similar documents.


B 8.2 The Customer shall in case of direct or indirect re-export of all or any
portion of the Deliverables comply with any and all export regulations and rules
now in effect or as may be issued from time to time.


B 8.3 The Supplier shall obtain all applicable licenses, permits or similar
documents required for sale, transportation, and Service of the Deliverable(s)
and shall comply with all applicable laws, regulations or recommendation for the
sale, transportation, Installation and Services of the Deliverables.  Upon
Customer’s request the Supplier shall submit to Customer copies of any such
licenses, permits or similar documents.


B 9.         Drawings, Etc.
B 9.1 All drawings, descriptive matter, specifications and advertising issued by
Supplier and any descriptions or illustrations contained in Supplier’s
catalogues or brochures describing the Deliverables are issued or published for
the sole purpose of giving an approximate idea of the Deliverables described in
them. They do not form part of this Agreement.


B 10.       Intellectual Property and Indemnification.
B 10.1 All intellectual property rights in the Deliverables are and shall remain
the exclusive property of Supplier or its Affiliates (or, in the case of Third
Party Products, the Third Party Supplier).


B 10.2 Supplier agrees to indemnify the Customer and to hold it harmless from
all damages awarded against the Customer and all reasonable expenses incurred by
the Customer as the result of any third party claim of trade secret, patent, or
copyright infringement asserted against the Customer by virtue of the Customer’s
use of the Deliverables in accordance with the terms of this Agreement and as
delivered by Supplier provided that:
(a)
the Customer notifies the Supplier immediately upon becoming aware of any
suspected infringement of intellectual property by the Deliverables;

(b)
the Supplier is given the right to control and direct the investigation,
preparation, defense, and settlement of each such claim; and

(c)
the Customer fully co-operates with Supplier in connection with any such claims.



B 10.3 Should the Deliverables as delivered by Supplier become or, in Supplier’s
opinion, be likely to become, the subject of a claim of infringement of a trade
secret, patent, or copyright, Supplier may at its option and expense either:
(a)
procure for the Customer the right to continue to use the Deliverables as
contemplated hereunder; or

(b)
replace or modify the Deliverables or modify the Deliverables to make its use
hereunder non-infringing.



B 10.4 If the Supplier considers that neither option is available to it, then
this Agreement may be terminated with respect to the Deliverables so affected at
the option of the Supplier without further obligation or liability except that
the Customer shall return the Deliverables so affected to Supplier and Supplier
shall grant the Customer a refund of the Contract Price or the one-off License
Fee attributable to the so affected Deliverable as depreciated on a five-year,
straight-line basis.


B 10.5 Supplier shall have no liability for any claim of trade secret, patent,
or copyright infringement based on:
(a)
the Customer’s use or combination of the Hardware and/or Software with products
or data not supplied by Supplier as part of the Deliverables;

(b)
the Customer’s use of Third Party Products;

(c)
the Customer’s use of the Deliverables not in accordance with this Agreement or
with the Third Party Products;

 
[logo.jpg]
[logo1.jpg]

 
 
Page 38 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



(d)
any modification of any Deliverables by a party other than Supplier or its
authorized representative; or

(e)
the Customer’s failure to install changes or updates as instructed by Supplier;
or

(f)
the Customer’s failure to use the Hardware and/or Software in accordance with
any documentation issued by the Supplier from time to time in relation to the
Hardware and/or Software.



B 11.       Operation.
B 11.1 The Customer warrants the Hardware and/or Software shall not be run,
operated or otherwise used, except by qualified employees or physicians who are
suitably skilled and experienced to use the Hardware and/or Software.


B 12.       Proprietary Markings Etc
B 12.1 The Customer agrees not to cover, alter or remove any proprietary or
copyright notices, markings or confidential legends placed upon, affixed or
contained within the Deliverables or any related material or documentation.


B 13.       Services not covered by this Agreement.
B 13.1 Services not covered by Scope of Supply will, at Supplier’s discretion,
be performed at Supplier’s list prices on a time and materials basis from time
to time for such services and both the terms of this Agreement and Supplier’s
applicable Terms and Conditions for Services shall thereby in relevant parts
automatically be applicable.


B 14.       Third Party Products.
B 14.1 To the extent Third Party Products are included in this Agreement such
products shall be subject to the standard agreements of the Third Party Supplier
and the Customer agrees to execute and deliver to Supplier all agreements
required to be executed by the Third Party Supplier.  The Customer acknowledges
that Supplier is not authorized to modify, amend, or supplement, and has not
modified, amended, or supplemented, any term or condition of Third Party
Supplier’s standard agreement.  Supplier shall use its reasonable efforts to
assist the Customer in obtaining warranties, maintenance and support from Third
Party Suppliers, provided, however, that in the event such Third Party Suppliers
fail to warrant, maintain or support such Third Party Products, Supplier shall
have no responsibility or liability by reason of such failure.


B 14.2 CUSTOMER ACKNOWLEDGES AND AGREES THAT SUPPLIER IS NOT THE MANUFACTURER OR
SUPPLIER OF THE THIRD PARTY PRODUCTS. SUPPLIER ASSUMES NO RESPONSIBILITY FOR THE
PERFORMANCE OR USE OF SUCH THIRD PARTY PRODUCTS.


B 14.3 SUPPLIER, NOT BEING THE MANUFACTURER OR SUPPLIER OF THE THIRD PARTY
PRODUCTS, HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATION, WARRANTY OR
COVENANT, EXPRESSED OR IMPLIED WITH RESPECT TO THE DESIGN, CONDITION,
DURABILITY, SUITABILITY, NON-INFRINGEMENT, FITNESS FOR USE, MERCHANTABILITY OR
SATISFACTORY QUALITY OF THIRD PARTY PRODUCTS IN ANY RESPECT.


B 14.4 AS BETWEEN SUPPLIER AND CUSTOMER, THE THIRD PARTY PRODUCTS SHALL BE
ACCEPTED AND PURCHASED OR LICENSED BY CUSTOMER “AS-IS” AND WITHOUT WARRANTY BY
SUPPLIER.


B 14.5 CUSTOMER AGREES TO SETTLE ALL CLAIMS DIRECTLY WITH THE APPROPRIATE THIRD
PARTY SUPPLIER AND WILL NOT ASSERT ANY SUCH CLAIMS AGAINST SUPPLIER, OR ANY
AFFILIATES OF SUPPLIER.


B 14.6 The provisions of this section B 14 shall survive termination of this
Agreement.


B 15.       Indemnification by Supplier.
B 15.1 Supplier shall indemnify the Customer and its Affiliates, agents,
servants and employees, and hold them harmless from and against all damages,
claims, judgments and liabilities by or to third parties (plus reasonable
litigation costs incurred) resulting from injury to or death of any person or
physical loss or damage to property arising out of defective materials,
workmanship, or manufacture of the Hardware and/or Software or the defective
Services of the Hardware and/or Software (but, with respect to Services, only to
the extent performed by or on behalf of Supplier) and, in each case, provided
that the Customer has complied with all terms and conditions relating to the use
or maintenance of the Hardware and/or Software.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 39 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



B 16.       Indemnification by the Customer.
B 16.1 The Customer shall indemnify Supplier and its Affiliates, agents,
servants, and employees and hold them harmless from and against all damages,
claims, judgments and liabilities by or to third parties (plus reasonable
litigation costs incurred) resulting from injury to or death of any person or
physical loss or damage to property arising out of the operation or medical use
or misuse of the Hardware and/or Software (but which is not attributable to
defective materials, workmanship or manufacture of the Hardware and/or Software)
or the defective maintenance of the Hardware and/or Software (but only to the
extent not performed by or on behalf of Supplier).


B 17.       Non-Disclosure and Confidentiality.
B 17.1 Neither Party will use any Confidential Information disclosed to it by
the other for any purpose other than for the purposes of this
Agreement.  Neither Party will disclose or permit disclosure of any Confidential
Information of the other Party to third parties or to employees, other than:
(a)
directors, officers, employees, consultants, attorneys, accountants, and agents
of the receiving Party who require that information in order to fulfill this
Agreement or further potential business transaction between the Parties and who
are bound by nondisclosure obligations sufficient to enable the receiving Party
to comply with its obligations under this Agreement; or

(b)
to comply with applicable law.



B 17.2 Each Party will be liable for misuse and/or improper disclosure of the
other’s Confidential Information by its directors, officers, employees,
consultants, attorneys, accountants, and agents.  Each Party will maintain all
Confidential Information of the other with the strictest care and in trust for
the sole and exclusive benefit of the disclosing Party.  Each Party agrees to
notify the other in writing of any actual or suspected misuse, misappropriation
or unauthorized disclosure of Confidential Information of the disclosing Party
which may come to the receiving Party’s attention.


B 17.3 Neither Party will have any obligation under this Agreement with respect
to Confidential Information, other than patient identifiable data, that:
(a)
is or subsequently becomes publicly available without breach of any obligation
under this Agreement;

(b)
was in the possession of the other Party prior to the time of first disclosure
hereunder;

(c)
is developed by the other Party without any use of or reference to any
Confidential Information received from the first Party;

(d)
is obtained without restriction from a third party reasonably believed by the
other Party to be free to provide such information without breach of any
obligation owed to the first Party;

(e)
is publicly disclosed with the prior written approval of the other Party; or

(f)
is disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; provided, however, that the other Party will
take all reasonable steps to provide the first Party with sufficient prior
notice to contest the order or requirement.



B 17.4 If the receiving Party claims that Confidential Information received by
it is subject to any of the exclusions contained in section B 17.3(a) through
(f) above, it shall have the burden of establishing the applicability of such
exclusion by clear and convincing documentary evidence.


B 17.5 Notwithstanding the foregoing, Supplier shall be entitled to list major
terms of this Agreement, including the Deliverables that have been purchased and
the name of the Customer on its website, in press releases and in other
marketing material. Further, the Supplier shall be entitled to provide Customer
information to the Third Party Supplier if reasonably requested by the Third
Party Supplier.


B 17.6 The provisions of this section B 17 shall survive termination of this
Agreement.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 40 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



B 18.       Assignment.
B 18.1 Except as otherwise provided in this Agreement, neither Party may assign
its respective rights or obligations under this Agreement in whole or in part to
any person without obtaining the prior written consent, of the other
Party.  Notwithstanding the foregoing, Supplier may assign this Agreement in
whole or in part to an Affiliate and in such case Supplier shall take full
responsibility for the Affiliate’s compliance with this Agreement.  If the
Customer makes an assignment (which shall require consent of Supplier) or if the
Customer is not the End-User, the Customer hereby ensures that;
(a)
the terms and conditions in this Agreement are included in the agreement with
the End-User/assignee; and

(b)
the Customer takes full responsibility for the End-User’s/assignee’s compliance
with this Agreement.



B 19.      Subcontractors.
B 19.1 Supplier shall be entitled to appoint subcontractors or any other third
parties for the performance or fulfillment in whole or in part of Supplier’s
obligations under this Agreement without the consent of the Customer, and
Supplier shall be fully responsible and liable for the performance of any such
entities.


B 20.      Entire Agreement.
B 20.1 This Agreement constitutes the entire Agreement between the Parties
hereto and supersedes any prior or contemporaneous agreements, negotiations or
discussions between the Parties with respect to the subject matter hereof.


B 20.2 No amendment of the provisions of this Agreement will be valid unless
made in writing and signed by both Parties hereto and variance from, deletions
of or additions to the terms and conditions of this Agreement in any purchase
order or other written notification from or on behalf of the Customer will be of
no effect.


B 21.      No waiver.  No waiver of any provision of this Agreement shall be
valid and enforceable unless it is in writing and signed by the authorized
representative of the Party granting the waiver.  The waiver by any Party of a
breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any Party or a breach of the
entire Agreement.


B 22.      Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties to it on separate counterparts, each of which
when so executed and delivered shall be an original, but all the counterparts
shall together constitute one and the same instrument.


B 23.      Severability.  If any of the provisions of this Agreement shall be
determined to be illegal or unenforceable by arbitrators or a court of competent
jurisdiction that provision shall, to the extent of its invalidity, be deemed
severable and, notwithstanding this, the other provisions shall remain in full
force and effect.


B 24.      Notices.  Any notice or other formal communication related to this
Agreement shall be in writing and shall be personally delivered, delivered by
certified mail or telefax or delivered by commercial courier service to the
Party to be served at its address set out in the Cover Page.  Either Party may
change its address by a notice to the other Party in the manner set forth
above.  Notices shall be effective upon receipt.


B 25.      Headings.  Headings used in this Agreement are for convenience only
and shall not affect the interpretation.


B 26.      Conflicting Provisions.  In the event of any conflict among the terms
of the Cover Page, these General Terms and Conditions or any exhibit hereto, the
contract documentation shall, unless otherwise set out in this Agreement, be
given the following order of precedence:
(a) 
Cover Page.

(b)
Exhibits, including the General Terms and Conditions, in the order of
attachment.



B 27.      Disputes and Governing Law. Any dispute, controversy or claim arising
out of or in connection with this Agreement, or the breach, termination or
invalidity thereof shall be settled by arbitration at the Arbitration Institute
of the Stockholm Chamber of Commerce (the “SCC Institute”).
 
[logo.jpg]
[logo1.jpg]

 
 
Page 41 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



The Rules for Expedited Arbitration’s shall apply, unless the SCC Institute,
taking into account the complexity of the case, the amount in dispute and other
circumstances, determines that the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce shall apply. In the latter case, the SCC Institute
shall also decide whether the arbitral tribunal shall be composed of one (1) or
three (3) arbitrators.


The place of arbitration shall be Stockholm, where the award shall be made. The
arbitration proceedings shall be conducted in the English language and evidence
shall be presented in English or Swedish as the case may be. The Parties shall
treat any award made and all other matters pertaining to a dispute hereunder as
Confidential Information.


This Agreement shall be governed by the laws of Sweden without reference to its
principles on conflict of laws. The application of the United Nations Convention
for the International Sale of Goods is expressly excluded from this Agreement.


081008 Version 1

 
[logo.jpg]
[logo1.jpg]

 
 
Page 42 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



EXHIBIT C
TERMS AND CONDITIONS FOR HARDWARE


C 1.         Definitions. The following terms used in this Agreement shall have
the meaning set forth below:
C 1.1       “Contractual Delivery Date” means the date provided by Supplier at a
reasonable time before Delivery specifying the date for delivery.


C 1.2       “Requested Delivery Date” means the tentative date of delivery of
Hardware as requested by Customer in the Cover Page.


C 1.3       “Site Planning Criteria” are the technical data required for
installation of the Hardware set forth in general terms in the site planning
criteria (if any) provided by Supplier separately.


C 2.         Retention of Title, Insurance and Security Interest.
C 2.1 Until full payment of the Contract Price is made, title to Hardware shall
not pass to the Customer and the Customer shall hold the Hardware for and on
behalf of Supplier and shall store or otherwise keep the Hardware in a safe and
proper manner and in such a way as clearly to indicate at all times that the
Hardware is owned by Supplier. Until the title passes the Customer shall
exercise reasonable care and diligence to keep the Hardware (following Delivery)
in good working order and shall obtain and maintain fire and extended coverage
insurance for its fair insurable value, with an insurance company acceptable to
Supplier, with loss payable to Supplier as its interests may appear.  Upon
Supplier’s request, the Customer shall evidence that such insurance exists.  The
Customer hereby grants to Supplier a first priority security interest in the
Hardware and authorizes Supplier to execute and file any documents necessary to
perfect such security interest.


C 3.         Delivery and Requested Delivery Date.
C 3.1 Supplier shall deliver any Hardware to the Customer CIP Site (as defined
in Incoterms 2000).  Notwithstanding the preceding sentence, the Customer agrees
to pay all sales or use taxes levied by any state or political subdivision
thereof as a result of this Agreement.  The Customer shall also be responsible
for payment of all customs and other charges with respect to the importation of
the Deliverables.


C 3.2 The Requested Delivery Date is understood to be a target date only and
Supplier shall not be liable for any loss or damage for failure to deliver the
Hardware by the Requested Delivery Date. With respect to time of Delivery, the
Contractual Delivery Date sets out the exact date for Delivery of Hardware.


C 4.         Site Preparation.
C 4.1 The Customer agrees to prepare the Site in accordance with the Site
Planning Criteria and to be responsible for and make such other preparations as
set out in the Site Planning Criteria.  If no Site Planning Criteria is
provided, the Customer shall follow Supplier’s reasonable request to prepare the
Site.


C 4.2 The Site preparation shall be in compliance with all safety electrical and
building codes relevant to the Hardware and its Installation.  Sufficiency of
such plans and specifications, specifically including, but not limited to the
accuracy of the dimensions described therein, shall be the sole responsibility
of Customer.  The Customer shall advise Supplier of conditions at or near the
Site which could adversely affect the carrying out of the Installation and shall
ensure that such conditions are corrected and that the Site is fully prepared
and available to Supplier before the Installation is due to begin.


C 5.         Installation.
C 5.1 To the extent Installation is either required for the Hardware or is
specifically included in the Scope of Supply, Supplier shall arrange for the
Installation of the Hardware at the Site.  The Customer shall provide reasonable
and adequate access to the Site, as required by Supplier to perform the
Installation of the Hardware, and shall comply with such requirements as may be
imposed from time to time by Supplier or by any third party engaged by Supplier
to perform the Installation of the Hardware.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 43 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



C 5.2 Unless specifically included in the Scope of Supply, all rigging costs (if
any) shall be the responsibility of the Customer. The Customer shall likewise be
responsible, at its expense, for any work required to be done to the Site during
and after the Installation including, but not limited to, any structural
alterations, restoration and redecoration of the premises.


C 5.3 The Hardware must be used solely at the Site and may not be removed from
the Site without Supplier’s prior written consent.


C 5.4 Parts which have been replaced by Supplier during the Installation (if
any) shall be the property of Supplier.
 
C 6. 
Deferred Installation.

C 6.1 In case of the Customer’s delay in completing the preparation of the Site
or if for any other reason (including without limitation the lack of proper
permits) the Customer is unable to receive the Hardware at the Site in
accordance with the Contractual Delivery Date or otherwise to perform its
obligations under this Agreement, Supplier may elect not to deliver the Hardware
to Site but to transport to and store the Hardware at a storage facility
selected by Supplier until such time as the Customer is able to receive the
Hardware and to perform its obligations hereunder.  In the event that the
Installation is thus deferred:
(a)
the Scope of Supply shall automatically be considered modified to reflect the
potential harm to the Hardware caused by storage;

(b)
the risk of loss for the Hardware will pass to the Customer in accordance with
the applicable delivery term;

(c)
all unpaid elements of Contract Price provided for in this Agreement shall be
accelerated and any remaining amount of the Contract Price shall be immediately
due and payable;

(d)
the Customer shall reimburse Supplier for Supplier’s  expenses incurred as a
result of such delay, including without limitation transport, storage and
insurance costs; and

(e)
the Warranty Period shall start upon Delivery of the Hardware to the storage
facility; and

(f)
the Timetable shall automatically be modified so that the Supplier is in no
event held to be in delay with Delivery or Installation.



C 7.        Reporting.
C 7.1 To the extent reasonably required by Supplier, the Customer shall collect
and furnish to Supplier case reports, information, documents and portions of
documents concerning patient treatments promptly according to the protocol
established by Supplier from time to time, which protocol may require data in
digital form.  In addition to foregoing, the Customer shall furnish to Supplier
a copy of any information with respect to a reportable event required to be
reported according to applicable laws, regulations or recommendation and
relating to the Hardware or its use.  All reports submitted to Supplier shall be
sanitized to omit individually identifiable information.


C 8.        Warranty.
C 8.1 Supplier warrants that the Hardware will perform in accordance with the
Scope of Supply and the Hardware will be free from defects in design, materials,
and workmanship which result in non-compliance with the Scope of Supply for a
period of twelve (12) months from:
(a)
the date that the Acceptance Test Protocol has been successfully completed in
accordance with this Agreement;

(b)
if no Acceptance Test Protocol has been designated by Supplier, the Delivery of
the Hardware;

(c)
in case of deferred installation, the date as per C 6.1 (e).



C 8.2 Notwithstanding the foregoing, Supplier’s warranty does not cover:
(a)
defects arising out of materials or parts provided, modified or designed by the
Customer;

(b)
preventive maintenance;

(c)
defects emanating from the Customer’s improper performance of this Agreement or
improper use or maintenance of the Hardware;

(d)
normal deterioration, decay or wear and tear;

(e)
storage  or  environmental  conditions  at the Site that induce premature
failure;

(f)
defects resulting from repairs or service of the Hardware supplied by other than
by Supplier or its authorized representative; or

 
[logo.jpg]
[logo1.jpg]

 
 
Page 44 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



(g)
Deliverables other than Hardware.



C 8.3 In the event that the Hardware or any part or component thereof shall fail
to conform to the warranty, Supplier shall (or cause one of its Affiliates to
promptly repair or replace, at its option and at its expense, the defect in the
Hardware or component thereof.  Repair or replacement parts furnished or work
performed under this warranty shall be warranted for:
(a)
the remainder of the original Warranty Period; or

(b)
for a period of ninety (90) days from and after the date of such repair or
replacement.;

whichever period of (a) and (b) that is the longer period.


C 8.4 The defective Hardware or part thereof which is replaced in accordance
with this warranty shall be the property of Supplier. Supplier may, at its sole
discretion replace parts with refurbished or modified parts of equal quality as
the original parts.


C 8.5 In order to avail itself of its rights under this warranty, the Customer
shall immediately notify Supplier in writing during the Warranty Period of any
defects that appear under the warranty and shall give Supplier every opportunity
of inspecting and remedying such defects.


081008 Version 1
 
[logo.jpg]
[logo1.jpg]

 
 
Page 45 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



EXHIBIT D
TERMS AND CONDITIONS FOR SOFTWARE


D 1.         Definitions.  The following terms used in this Agreement shall have
the meaning set forth below:
D 1.1 “Designated Equipment” means collectively the designated network and
authorized workstation terminals, including but not limited to desktops,
laptops, and/or PDAs operated by or associated with the Customer and/or as
identified in the Scope of Supply.


D 1.2 “Documentation” means the specifications and other documentation relating
to the use and performance of the Software (if any), provided by Supplier, in
effect at the time such Software is licensed by the Customer.


D 1.3 “License Fee(s)” means the price for the Software license(s), if any, as
specified in the Scope of Supply for the Software.


D 2.         Grant of License.
D 2.1 Subject to the provisions of this Agreement, Supplier hereby grants to the
Customer, and the Customer hereby accepts from Supplier, a nonexclusive,
nontransferable, non-assignable limited license to use the Software on the
Designated Equipment for internal purposes only in accordance with this
Agreement during the term specified in section D 7 below.  The Customer
acknowledges and agrees that the Software is the proprietary information and a
trade secret of Supplier and its Affiliates and that this Agreement grants the
Customer no title or rights of ownership in the Software.  The Customer agrees
not to market, sublicense, distribute, permit timeshare, or allow any other
access to the Software other than the Customer’s own internal use as permitted
hereby.  However, Customer data files and patient data stored in the Software
are and shall remain the exclusive property of the Customer.


D 2.2 The Customer understands and agrees that Supplier or its Affiliates may
develop and market new or different computer programs, which use part or all of
the Software and which perform all or part of the functions performed by the
Software.  Nothing contained in this Agreement gives the Customer any rights
with respect to such new or different computer programs.


D 2.3 Supplier shall provide Software in machine readable object code form,
training materials and the on-line help system for the Software licensed in
accordance with the Scope of Supply.


D 3.         Authorized Use.
D 3.1  The Customer is authorized to use the Software only on Designated
Equipment used at the Site specified in the Cover Page and/or in an exhibit to
this Agreement.  The Customer agrees that it will not use or permit the Software
to be used in any manner, whether directly or indirectly, that would enable the
Customer’s customers, employees, or any other person or entity to use the
Software on other than the Designated Equipment at the Site.  The Customer will
take all necessary steps to protect the security and confidentiality of all
data, information, programs, systems, materials, techniques, and procedures,
which are delivered to the Customer by Supplier.


D 3.2 The Customer shall not:
(a)
copy or duplicate, or permit anyone else to copy or duplicate, any physical,
magnetic, or other version of the Software, Documentation or information other
than five (5) copies of the Software for back-up or archival purposes only;

(b)
create or attempt to create, reverse engineer or otherwise, the source programs
or any part thereof from the Software; or

(c)
modify the Software in any manner without the express written authorization of
Supplier.



D 4.        Use on Other than Designated Equipment.
D 4.1 Notwithstanding section D 3.1, the Customer may use the Software on other
than the Designated Equipment in the following circumstances:
(a)
if the Designated Equipment cannot be used because of equipment or software
malfunction, the Customer may temporarily use the Software on another system
operated by or associated with the Customer until the Designated Equipment may
be used again; and

 
[logo.jpg]
[logo1.jpg]

 
 
Page 46 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011

 
(b)
if the Designated Equipment is replaced by the Customer, the Customer may
designate successor equipment operated by or associated with the Customer and
use the Software on that equipment.



D 4.2 In each of section D 4.1(a) and (b) the Customer must give written notice
and Supplier must give its consent before such other equipment is permitted.


D 5.        Warranty.
D 5.1 Supplier warrants that the Software will perform substantially as
described in the Documentation for a period of twelve (12) months from:
(a)
the date that the Acceptance Test Protocol has been successfully completed in
accordance with the terms of this Agreement; or

 (b)
if no Acceptance Test Protocol has been designated by Supplier for the Software,
from the date of its acceptance in accordance with the acceptance procedure for
Software described in Section D 8.2 of these Terms and Conditions for Software.



D 5.2 Notwithstanding the foregoing, Supplier’s warranty does not cover:
(a)
defects arising out of unauthorized repair, alteration or modification;

(b)
defects emanating from improper application, the Customer’s improper performance
of this Agreement, improper installation, installation and operation on other
equipment than Designated Equipment;

(c)
accidental damage, negligence in use, improper storage, electrical power damage,
Deliverables malfunction; abnormal operating conditions; or

(d)
Deliverables other than Software.



D 5.3 In the event that the Software shall fail to conform with the warranty,
Supplier’s sole liability to the Customer (subject to section D 5.4 below) shall
be to (or cause one of its Affiliates to) provide such assistance as is
necessary to cause the Software to perform substantially in accordance with
Supplier’s Documentation by providing a suitable “fix”, “patch” or “work around”
for the problem or a statement that an appropriate “fix” will be included in a
future release of the Software, the time period within which the release is
expected to be issued and a commitment to provide the release at no cost to the
Customer.


D 5.4 If Supplier is unable, after reasonable effort, to cause the Software to
perform substantially in accordance with the Documentation, then this Agreement
may be terminated with respect to the Software at the option of either Party
hereto without further obligation or liability and such termination shall
(subject to section D 5.5 below) be the Customer’s exclusive remedy and
Supplier’s sole liability in connection with the failure to remedy the breach of
warranty.


D 5.5 In the event of termination during the Warranty Period as per section D
5.4 above, Supplier shall refund to the Customer all License Fee(s) paid by the
Customer for the affected Software. No refund shall be made if the License Fee
is included in the Scope of Supply for the Hardware.


D 5.6 In order to avail itself of its rights under this warranty, the Customer
shall immediately notify Supplier in writing during the Warranty Period of any
defects that appear under the warranty, adequately describe any such failure
encountered by the Customer and shall give Supplier every opportunity of
inspecting and remedying such defects.


D 5.7 Supplier does not warrant that any Software is error-free or that its use
will be uninterrupted.


D 5.8 Supplier shall not be obligated to remedy any Software defect which cannot
be adequately repeated. Further in the event the Supplier spends time looking
for a defect that cannot be found/repeated it shall be entitled to charge the
Customer for the time spent at its list price in force at that time for such
services.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 47 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



D 6. DISCLAIMER OF WARRANTY.
D 6.1 EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5. ABOVE, THE SOFTWARE IS PROVIDED
“AS-IS” WITHOUT ANY OTHER WARRANTY WHATSOEVER. ALL IMPLIED WARRANTIES; INCLUDING
IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, SATISFACTORY QUALITY
AND FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY EXCLUDED.


D 7.        Term & Termination.
D 7.1 The licenses granted commence upon the date of acceptance of the Software
in accordance with the acceptance procedure for Software in section 8 and shall
be perpetual unless otherwise set out in this Agreement or unless sooner
terminated in accordance with the provisions of this Agreement.


D 7.2 Supplier shall have the right to terminate any license granted immediately
upon written notice to the Customer without further obligation or liability to
the Customer if the Customer commits any breach of this Agreement. In addition
thereto the license shall terminate immediately upon written notice to the
Customer without further obligation or liability to the Customer if:
(a)
any sublicense, assignment or transfer or attempted sublicense, assignment or
transfer by the Customer of Software is made without the consent of Supplier;

(b)
any transport, movement or attempted transport or movement by the Customer of
the Software, or the Designated Equipment on which the Software is installed,
from the Site is made without prior written consent of Supplier;

(c)
any modification or adaptation of the Software is made or any attempt to use the
Software with any products other than the Hardware is made;

(d)
any use of the Software in connection with or on other equipment than the
Designated Equipment without the prior written consent of the Supplier as set
out in this Agreement.



D 8.        Acceptance.
D 8.1 To the extent applicable for the Software, Supplier shall perform the
Acceptance Test Protocol as per section B 6. in the General Terms and
Conditions.


D 8.2 If no Acceptance Test Protocol has been designated by Supplier for the
Software, the Customer shall be deemed to have accepted the Software as of the
date of first clinical use, completion of on-site training, remote Installation
or on-site Installation, whichever occurs first.  For purposes of the foregoing,
with respect to any Software:
(a)
“first clinical use” shall be applicable to the initial implementation of each
of the Software products set forth in the Cover Page and the subsequent licenses
of new Software;



(b)
“completion of on-site training” shall be applicable to subsequent purchases of
on-site training;



(c)
“completion of remote Installation” or “completion of subsequent on-site
Installation” of Software shall be applicable to subsequent licensing of
additional Software.



D 9.         Modification of Software by the Customer.
D 9.1 Any modification of the Software by the Customer or any failure by the
Customer to implement any improvements or updates to the Software as supplied by
Supplier or Third Party Supplier shall void any and all of Supplier’s
obligations with respect to the Software.


D 10.      Consequences of Termination.
D 10.1 Upon the termination of this Agreement in total or in part with respect
to the Software for any reason, the license and all other rights granted to the
Customer hereunder for the Software shall immediately cease, and the Customer
shall immediately:
(a)
return the Software to Supplier together with all reproductions and
modifications of the Software and all copies of any Documentation, notes, and
other materials respecting the Software;

 (b)
purge all copies of the Software or any portion thereof from all Designated
Equipment and from any computer storage device or medium on which the Customer
has placed or has permitted others to place Software; and

(c)
give Supplier a written certification that the Customer has complied with all of
its obligations under this section.



D 10.2 Supplier’s termination of this Agreement in total or in part and
repossession of the Software shall be without prejudice to any other remedies
Supplier may lawfully have.


081008 Version 1

 
[logo.jpg]
[logo1.jpg]

 
 
Page 48 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



EXHIBIT E
TERMS AND CONDITIONS FOR SERVICES


E 1.         Definitions.  The following terms used in this Agreement shall have
the meaning set forth below:


E 1.1 “Hardware Maintenance and Support Service Fee” means the Supplier’s price
for the Services for the Hardware.  The Hardware Maintenance and Support Service
Fee for the current year is specified in the Cover Page.


E 1.2 “Service Fee” means individually or collectively the fee for Hardware
Maintenance and Support Service and/or Software Maintenance and Support Service.


E 1.3 “Software Maintenance and Support Service Fee” means the Supplier’s price
for the Services for the Software.  The Software Maintenance and  Support
Service Fee for the current year is specified in the Cover Page.


E 2.         Services.
E 2.1 Subject to these Terms and Conditions for Services and payment of the
Service Fee set forth in this Agreement, Supplier will provide the Customer with
Services on the Hardware and/or Software as specified in the part of the Scope
of Supply applicable for Services.


E 2.2 Service and support of Third Party Products shall be provided by Third
Party Supplier and shall only be provided in accordance with the terms and
conditions of such Third Party Suppliers’ standard agreements assigned to the
Customer.  Supplier shall use its reasonable efforts to assist the Customer in
obtaining service and support from such Third Party Suppliers, provided,
however, that in the event such Third Party Suppliers fail to maintain or
support such Third Party Products, Supplier shall have no responsibility or
liability by reason of such failure.


E 3.         Term, Termination and Automatic Renewal.
E 3.1 The Services shall commence as specified in the Cover Page and, except as
provided for in Section E.3.2, shall terminate on the last day of the term
specified in the Scope of Supply.


E 3.2 If no term is specified in the Scope of Supply, then the initial term for
the Services shall be one (1) year. After the initial one (1) year term,
Supplier will continue to provide the Customer with Services on an annual basis,
provided that the Customer pays Supplier in advance the Service Fee then in
effect.  Supplier’s obligation to provide Services and the Customer’s obligation
to pay the Service Fees then in effect shall in such case automatically renew on
the anniversary date of acceptance of the Hardware or Software, whichever is
applicable, in accordance with the procedure described in this Agreement and
continue until cancelled by either Party giving the other at least thirty (30)
days’ prior written notice before the anniversary at which the Services will
automatically renew.


E 4.         Exclusions from Services.
E 4.1 Services do not include, among other things, labor and replacement parts
required because of accident, abuse, neglect, improper use, failure of
electrical power, air-conditioning, humidity control, unusual physical or
electrical stress, extreme operating conditions and unreasonable operating
procedures.


E 4.2 Faults caused by the following are specifically excluded from the scope of
this Agreement:
(a)
operating supplies, consumables, spare parts or accessories not supplied by
Supplier;

(b)
painting or refinishing of the Hardware, or furnishing of materials for this
purpose;

(c)
electrical work external to the Hardware and/or Software subject to the
Services;

(d)
maintenance or Services of Hardware, Software accessories, alterations,
attachments or other devices not specifically noted in the extent and Scope of
Supply applicable for Services provided pursuant to this Agreement; or

(e)
any Hardware and/or Software subject to the Services, which have been modified,
altered, added to, moved, installed, reinstalled or improperly serviced, by
other than Supplier personnel or its authorized representative without
Supplier’s prior written approval.

 
[logo.jpg]
[logo1.jpg]

 
 
Page 49 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



E 4.3 In the event that Supplier is required to remove, for repair or
replacement purposes, any Hardware whose size will require that physical
alterations be made to the Site, then the Customer will assume full
responsibility for all costs and expenses associated with the movement of the
Hardware.  This will include, but not be limited to, special rigging and
handling, removal and replacement of walls, equipment, exterior sections of the
building or other unspecified clearing of the transportation route required to
replace the Hardware.


E 5.         Access.
E 5.1 The Customer shall promptly provide Supplier with access to all
facilities, information, assistance and materials that Supplier request from
time to time to facilitate the proper and timely performance of the Services and
the Customer shall timely procure appropriate licenses and/or permits necessary
for Supplier to perform the Services (if any).


E 5.2 The Customer shall upon Supplier’s request schedule adequate time during
normal business hours (unless otherwise agreed to in writing by the Parties) for
required on-site Services, if any.


E 5.3 The Customer shall ensure that Supplier shall have full, free and safe
access to the Hardware and/or Software subject to the Services and the
Customer’s operation, performance and maintenance records for such Hardware
and/or Software, on each scheduled, requested, or emergency service
call.  Supplier shall also have access to and use of any machine, network
(including servers and workstations), attachments, features or other equipment
necessary to perform the Services at no charge to Supplier.  Should Supplier be
denied access to the Hardware and/or Software or to the Customer’s records or to
such other equipment, including the network, at the agreed time, a charge equal
to the current applicable hourly rate, and all expenses and costs related
hereto, will be paid by the Customer.  The Customer shall be responsible for
adherence with all applicable health and safety requirements including, without
limitation, decontamination and general cleaning with regard to the Hardware
being serviced.


E 6.         Adjustment of Service Fee.
E 6.1 Supplier is entitled to adjust the Software Maintenance and Support
Service Fee on a yearly basis in accordance with Supplier’s price for Service.


E 6.2 Supplier is entitled to adjust the Hardware Maintenance and Support
Service Fee on a yearly basis by the Swedish Consumer Price Index (“CPI”) (Sw.
konsumentprisindex).  CPI is issued by Statistics Sweden (Sw. Statistiska
centralbyrån).


E 7.        The Customer’s duties.
E 7.1  The Customer shall:
(a)
maintain proper environmental conditions at the Site, perform routine
maintenance or make arrangements to have routine maintenance done and maintain
reasonable standards of quality control, operations, procedures, safety testing
and inspection of the Hardware and/or Software subject to the Services;

(b)
operate Hardware and/or Software subject to the Services exclusively by duly
qualified personnel in a safe and reasonable manner and operate them exclusively
for the purpose for which the Hardware and/or Software subject to the Services
where intended;

(c)
upon Supplier’s request provide Supplier or its Affiliates with supervisor
security rights on the equipment on which the Software runs, promptly install
new updates of the Software as requested by Supplier and provide Supplier or its
Affiliates with access for remote diagnostics in accordance with Supplier’s then
current documentation;

(d)
not abuse the Hardware and/or Software subject to the Services or any component
thereof or subject the Hardware and/or Software subject to the Services to
unusual stress, extreme operating conditions or unreasonable operating
procedures. The Customer shall not attempt to repair, or cause another to
repair, the Hardware and/or Software subject to the Services or any component
thereof unless otherwise agreed to in writing by the Parties;

(e)
promptly notify Supplier of any defect, failure, or errors that occur during the
term of this Agreement and shall adequately describe such defect, failure, or
error encountered by Customer; and

(f)
abide by Supplier’s documentation, as updated from time to time, for the
Hardware and/or Software subject to the Services, including, but not limited to,
all operational instructions, directions and system requirements.

 
[logo.jpg]
[logo1.jpg]

 
 
Page 50 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



E 8.         Warranties.
E 8.1 Supplier warrants that the Services will be carried out in a competent and
professional manner and with all reasonable care and skill.


E 8.2 Supplier warrants that all replacement parts installed outside of the
original Hardware warranty issued by Supplier are covered by a ninety (90)-day
parts only warranty unless otherwise stated.  Any replacement parts installed
within the original Hardware warranty provided by Supplier are covered for the
reminder of the Hardware warranty for both parts and labor.


E 8.3 Supplier reserves the right to replace any spare parts with new, modified
or refurbished parts of substantially equal quality as the original parts in the
course of providing the Services and any defective part which is replaced when
providing the Services shall be the property of Supplier if Supplier so
requests.


E 8.4 To the extent the Services specified in the Scope of Supply includes that
the Hardware and/or Software shall perform substantially in accordance with its
Scope of Supply and/or Documentation, whichever is applicable, and  if Supplier
is unable, after reasonable effort, to cause the Hardware and/ or Software
subject to the Services to perform substantially in accordance with its Scope of
Supply and/or Documentation, whichever is applicable, then the Services may be
terminated with respect to the Hardware and/ or Software so affected at the
option of either Party hereto without further obligation or liability. Such
termination shall be the Customer’s exclusive remedy and Supplier’s sole
liability in connection with the Services related to any such Hardware and/or
Software.
 
E 8.5 Supplier shall not be obligated to remedy any Hardware and/or Software
defect, failure, or error that cannot be adequately repeated.
 
E 8.6 New software products are not included in Supplier’s standard Services and
will be offered by Supplier to the Customer at Supplier’s then current published
prices and on such other terms and conditions as are acceptable to Supplier.


081008 Version 1
 
[logo.jpg]
[logo1.jpg]


 
Page 51 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



EXHIBIT F
TRADEMARK LICENSE LEKSELL GAMMA KNIFEâ


Trademark License.
The Customer hereby acknowledges that the trademarks Gamma Knife® and Leksell
Gamma Knife® (collectively, the “Mark”) are registered trademarks of the
Supplier and/or its Affiliates and that the Mark constitutes valuable
intellectual property of Supplier and/or its Affiliates in which they have
established substantial goodwill.  The Customer hereby acknowledges that proper
use of the Mark in any advertising of the Customer’s own surgical services
performed with the Leksell Gamma Knife® surgical instrument is highly important
to maintaining such value and goodwill.


Subject to the terms and conditions of this section, Supplier, hereby grants the
Customer a non-exclusive, non-transferable, royalty-free license without right
to sublicense, solely for the purpose of using the Mark in connection with the
promotion and advertising of any of the Customer’s own services to be performed
solely by the Customer’s use of Leksell Gamma Knife®.


The Customer, in the conduct of the Customer’s business, is strictly prohibited
from using the Mark in or as its official legal name.  In addition, the Customer
agrees that it shall not use the Leksell Gamma Knife® trade mark as a noun or
verb, but always as an adjective.  Trade marks should never be used as nouns or
verbs, but always used as adjectives and therefore should always be followed in
text by the thing they are describing. However, the Customer may use the
trademark Gamma Knifeâ as part of the following fictitious trade name:
“Gamma Knife® Center of [the Customer’s distinctive name]”.


The Customer may use a variation or abbreviation of such term only after
obtaining Supplier’s prior written consent to the proposed use in question.


As long as the Customer utilizes a fictitious trade name, which includes the
Mark, the Customer shall not use the fictitious trade name to market services
performed with any equipment other than Leksell Gamma Knife®.  The Customer in
any case shall not use the Mark to market services to be performed with any
equipment other than Leksell Gamma Knife®.


In advertising, references to the Mark must include the registration symbol ® in
connection with the Mark along with the words “Gamma Knifeâ and Leksell Gamma
Knifeâ are registered trademarks of the Elekta Group.  All rights
reserved.”.  Supplier reserves the right to require the Customer to discontinue
the use of advertising that does not conform to such requirements.


The Customer may use the words “gamma knife center of [the Customer’s
distinctive name]” as part of any internet domain name, or URL, telephone number
or other communications address or symbol provided that the full name, “gamma
knife center of [the Customer’s distinctive name]” is used.  The Customer may
use a variation or abbreviation of such term only after obtaining Supplier’s
prior written consent to the proposed use in question.  The Customer may not
under any circumstances, use the words “gamma knife” alone, for any internet
domain name, or URL, telephone number or other communications address or symbol.


All advertising or promotional materials in which the Mark is utilized shall
comply with all applicable laws and regulations as well as the standards of
proper advertising.


Supplier shall have the right to terminate the license granted in this section
with immediate effect if the Customer violates any provision of this section or
utilizes the Mark in any manner which, in the sole opinion of Supplier, presents
a reasonable risk of damage to the Mark.


Upon termination of the license granted by this section, the Customer shall
immediately cease all use of the Mark.


081008 Version 1
 
[logo.jpg]
[logo1.jpg]


 
Page 52 of 53

--------------------------------------------------------------------------------

 
 
Exhibit 10.61
 
Purchase and License Agreement


Agreement: 07292010
Version: V1.1
Dated: August 12, 2011



EXHIBIT G
LETTER OF CREDIT REQUIREMENTS
 
The following requirements shall apply in the respect of the Letter of Credit
(“L/C”) to be issued. Supplier reserves the right to reject any L/C, which is
not in strict conformity with the stipulations set out below.


 Form of L/C:
Irrevocable and confirmed
 
Payable with Beneficiary’s bank at sight.
Applicant:
[insert Customer’s name]
Issuing Bank:
[to be accepted by Supplier]
Beneficiary:
Elekta Instrument AB
 
Kungstensgatan 18
 
P.O. Box 7593
 
SE - 103 93 Stockholm
 
Sweden
Advising Bank:
DANSKE BANK Stockholm, Sweden. Swift: DABASESX
Currency and Amount:
*
Date and place of Expiry:
[date], Stockholm, Sweden
Partial shipments/deliveries:
allowed
Transshipments
allowed
Shipment from:
Sweden
Third party transport documents:
allowed



Goods description:
 
Shipment of:
One unit of Leksell Gamma Knife model 4 and one unit Axesse, as per phase and
License agreement dated 29 July 2010,  V1.1  07292010, Stockholm, Sweden
Delivery terms:
CIP (Incoterms 2000)
Latest day of delivery/shipment:
as set out in the Agreement



Payment under this L/C shall be made according to the following schedule:
A.
First drawing of * to be paid upon 150 days after shipping of the Elekta Axesse
unit.

B.
A total of 19 more drawings of * each to be paid quarterly starting 90 days
after the first drawing.

 
Documents to be presented: [to be reviewed in each individual case]
·
Bill of Lading or Airway Bill (for first drawing only)

·
Packing List (for first drawing only)

·
Certificate of Acceptance of the Elekta Axesse unit (for first drawing only)

·
Insurance Policy for 110% of invoice value covering ICC(A)

·
(Other: To be defined in each individual case)



Special instructions:
All banking charges outside Sweden are for Applicant's account. Issuing Bank to
request Advising Bank to add its confirmation. The Documentary credit must be
subject to the Uniform Customs and Practice for Documentary Credits, 1993
revision, ICC Publication No 500.
 
[logo.jpg]
[logo1.jpg]

 
 
Page 53 of 53

--------------------------------------------------------------------------------

 